     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 1 of 66 PageID #:1



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS


American Dental Association, Peppy Dental, and Janis
B. Moriarty, DMD,

                                         Plaintiffs
                                                            CLASS ACTION COMPLAINT
v.
                                                            JURY TRIAL DEMANDED
Delta Dental Insurance Company; DeltaCare USA;
Delta USA Inc.; DDPA; Delta Dental Insurance
Company Alabama; Delta Dental of Alaska; Delta
Dental of Arizona; Delta Dental of Arkansas; Delta
Dental of California; Delta Dental of Colorado; Delta
Dental of Connecticut; Delta Dental of Delaware; Delta
Dental of the District of Columbia; Delta Dental of
Florida; Delta Dental Insurance Company–Georgia;
Hawaii Dental Service; Delta Dental of Idaho; Delta
Dental of Illinois; Delta Dental of Indiana; Delta Dental
of Iowa; Delta Dental of Kansas; Delta Dental of
Kentucky; Delta Dental Insurance Company–Louisiana;
Delta Dental of Maryland; Delta Dental of
Massachusetts; Delta Dental of Michigan; Delta Dental
of Minnesota; Delta Dental Insurance Company–
Mississippi; Delta Dental of Missouri; Delta Dental
Insurance Company–Montana; Delta Dental of
Nebraska; Delta Dental Insurance Company–Nevada;
Delta Dental of New Jersey; Delta Dental of New
Mexico; Delta Dental of New York; Delta Dental of
North Carolina; Delta Dental of North Dakota;
Northeast Delta Dental (of Maine, New Hampshire and
Vermont); Delta Dental of Ohio; Delta Dental of
Oklahoma; Delta Dental of Oregon; Delta Dental of
Pennsylvania; Delta Dental of Puerto Rico; Delta
Dental of Rhode Island; Delta Dental of South
Carolina; Delta Dental of South Dakota; Delta Dental
of Tennessee; Delta Dental Insurance Company–Texas;
Delta Dental Insurance Company–Utah; Delta Dental of
Virginia; Delta Dental of Washington; Delta Dental of
West Virginia; Delta Dental of Wisconsin; and Delta
Dental of Wyoming; Dentegra Group. Inc.; Dentegra
Insurance Co.; and Renaissance Health Service
Corporation.

                                      Defendants.
         Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 2 of 66 PageID #:1



                                                     TABLE OF CONTENTS

                                                                                                                                           Page

INTRODUCTION AND SUMMARY ................................................................................................. 2
PARTIES ............................................................................................................................................... 9
 A.   Plaintiffs ................................................................................................................................... 9
 B.   Defendants ............................................................................................................................. 10
JURISDICTION AND VENUE .......................................................................................................... 21
INTERSTATE COMMERCE ............................................................................................................. 22
FACTUAL ALLEGATIONS .............................................................................................................. 23
 A.  The Development Of The Delta Dental System. ................................................................... 23
 B.  The Current Dominance Of The Delta Dental System. ......................................................... 28
 C.  Defendants’ Market Allocation Scheme. ............................................................................... 31
 D.  Defendants’ Joint Anticompetitive Compensation of Dentists. ............................................. 36
CLASS ACTION ALLEGATIONS .................................................................................................... 55
CAUSES OF ACTION ........................................................................................................................ 58
COUNT ONE –NATIONWIDE INJUNCTIVE RELIEF ................................................................... 58
COUNT TWO – NATIOWIDE MONETARY DAMAGES .............................................................. 58
COUNT THREE – NEW YORK MONETARY DAMAGES ............................................................ 60
COUNT FOUR – MASSACHUSETTS MONETARY DAMAGES .................................................. 61
PRAYER FOR RELIEF ...................................................................................................................... 62
JURY DEMAND ................................................................................................................................. 63




                                                                          i
      Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 3 of 66 PageID #:1



       1.      Plaintiffs the American Dental Association (“ADA”), Peppy Dental (“Peppy”), a

dentist practice located in Jamestown, New York, and Janis B. Moriarty, DMD (“Moriarty”), a

dentist practicing in Winchester, Massachusetts (collectively “Plaintiffs”, with Peppy and

Moriarty sometimes being referred to herein as the “Provider Plaintiffs”), bring this action for

(a) injunctive relief; (b) damages on behalf of a nationwide class of dentists in the Delta Dental

provider network; and (c) damages on behalf of a New York state class of dentists in the Delta

Dental provider network, based upon personal knowledge of their own acts and upon

information and belief as to all other matters alleged herein, against: (1) the Delta Dental Plan

Association (“DDPA”) and its affiliated national entities, Delta Dental Insurance Company;

DeltaCare USA; and Delta USA Inc.; (2) the 39 independent Delta Dental companies

(collectively, “Plans”), which are: Delta Dental Insurance Company--Alabama (“DDAL”); Delta

Dental of Alaska (“DDAK”); Delta Dental of Arizona (“DDAZ”); Delta Dental of Arkansas

(“DDAR”); Delta Dental of California (“DDCA”); Delta Dental of Colorado (“DDCO”); Delta

Dental of Connecticut (“DDCN”); Delta Dental of Delaware (“DDDE”); Delta Dental of the

District of Columbia (“DDDC”); Delta Dental of Florida (“DDFL”); Delta Dental Insurance

Company–Georgia (“DDGA”); Hawaii Dental Service (“HDS”); Delta Dental of Idaho

(“DDID”); Delta Dental of Illinois (“DDIL”); Delta Dental of Indiana (“DDIN”); Delta Dental

of Iowa (“DDIA”); Delta Dental of Kansas (“DDKS”); Delta Dental of Kentucky (“DDKY”);

Delta Dental Insurance Company–Louisiana (“DDLA”); Delta Dental of Maryland (“DDMD”);

Delta Dental of Massachusetts (“DDMA”); Delta Dental of Michigan (“DDMI”); Delta Dental

of Minnesota (“DDMN”); Delta Dental Insurance Company–Mississippi (“DDMS”); Delta

Dental of Missouri (“DDMO”); Delta Dental Insurance Company–Montana (“DDMT”); Delta

Dental of Nebraska (“DDNE”); Delta Dental Insurance Company–Nevada (“DDNV”); Delta

Dental of New Jersey (“DDNJ”); Delta Dental of New Mexico (“DDNM”); Delta Dental of


                                                  1
      Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 4 of 66 PageID #:1



New York (“DDNY”); Delta Dental of North Carolina (“DDNC”); Delta Dental of North

Dakota (“DDND”); Northeast Delta Dental (of Maine, New Hampshire and Vermont)(“NDD”));

Delta Dental of Ohio (“DDOH”); Delta Dental of Oklahoma (“DDOK”); Delta Dental of

Oregon (“DDOR”); Delta Dental of Pennsylvania (“DDPN”); Delta Dental of Puerto Rico

(“DDPR”); Delta Dental of Rhode Island (“DDRI”); Delta Dental of South Carolina (“DDSC”);

Delta Dental of South Dakota (“DDSD”); Delta Dental of Tennessee (“DDTN”); Delta Dental

Insurance Company–Texas (“DDTX”); Delta Dental Insurance Company–Utah (“DDUT”);

Delta Dental of Virginia (“DDVA”); Delta Dental of Washington (“DDWA”); Delta Dental of

West Virginia (“DDWV”); Delta Dental of Wisconsin (“DDWI”); and Delta Dental of

Wyoming (“DDWY”); and (3) two major holding companies and certain subsidiaries thereof —

(a) the Dentegra Group, Inc. (“DGI”); (b) Renaissance Health Service Corporation (“RHSC”)—

that own wholly or in part a number of the Plans. The first two groups of Defendants are referred

to collectively herein as “Delta Dental”. All three groups of Defendants are referred to

collectively herein as “Defendants.”

                             INTRODUCTION AND SUMMARY

       2.      This case involves a contract, combination, or conspiracy among the DDPA and

its members and affiliates of members to allocate territories of operation within the United

States and its territories in violation of Sections 1 and 3 of the Sherman Act (15 U.S.C. §§1, 3).

Defendants are independent companies who have agreed with each other to allocate markets into

geographic areas in which they agree not to compete. This contract, combination, or conspiracy

is a per se violation of the Sherman Act. Its harm is reflected in suppression of compensation

below levels that would prevail in a competitive marketplace to dentists who are members of the

Delta Dental provider network, as well as in the value and choices of dental care available to

patients who are subscribers to the dental insurance provided by Delta Dental.

                                                  2
            Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 5 of 66 PageID #:1



                3.   The United States Supreme Court has repeatedly stated: “[c]ollusion is the

     supreme evil of antitrust.” Verizon Communic’ns, Inc. v. Law Offices of Curtis V. Trinko, LLP,

     540 U.S. 398, 408 (2004). The Court has also explained that the types of collusion condemned

     by the antitrust laws as unlawful per se include horizontal agreements among competitors to fix

     prices or to divide markets, and encompass agreements to divide markets or submarkets between

     potential, as well as actual, competitors. Palmer v. BRG of Georgia, Inc., 498 U.S. 46, 48-49

     (1990). These prohibitions of per se illegal conduct are at the core of the antitrust law’s

     protection of our free enterprise system.

                4.   Plaintiffs challenging the per se illegal agreements are the American Dental

     Association, an association of dental providers throughout the United States that has over

     163,000 members, a family-owned dentistry practice that is part of DDNY’s provider network,

     and a general dentistry practitioner who is part of DDMA’s provider network.

                5.   The existence of the per se illegal restraints on competition are documented. The

     market allocation agreements at issue are reached and implemented through the DDPA license

     agreements with member Plans, which set forth limitations on their ability to compete. “Each

     Delta Dental plan’s operations are restricted to the state of domicile.” 1 No Plan competes on a

     “Delta Dental” branded basis with any other Plan in another state.

                6.   These restrictions, which have been rigorously followed by member Plans,

     prevent competition that would otherwise be taking place among the Plans. “[P]lans have

     recognized that the restrictions of the brand curtail opportunities for growth in underserved

     regions of other states.” 2 Likewise, “Delta plans with stronger capital balances are unable to


1
 A.M. Best Research, Delta Dental Plans Strengthen Ties as New Innovations Unfold 2 (Oct. 13,
2008), http://www3.ambest.com/bestweekpdfs/sr795299508011full.pdf at 2. This report, prepared by
A.M. Best Co. (“AMB”) is referred to in this complaint as the “AMB Report.”
2
    Id. at 5.
                                                       3
            Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 6 of 66 PageID #:1



     expand the brand outside their states of domicile, hence limiting the number of opportunities to

     seek profitable growth.” 3

                7.   This effect of the contract, combination, or conspiracy to allocate territories has

     been, and was intended to, fix levels of compensation paid to dentists who are members of the

     Delta Dental provider network at levels below those that would have existed had the Plans been

     allowed to compete for provider services within each other’s respective territories. As set forth

     in detail below, this restraint injures both Delta Dental network providers and their patients.

                8.   In the United States as a whole, the DDPA asserts that Delta Dental is the

     “nation’s leading provider of dental insurance,” serving over 80 million Americans in all 50

     states and in United States territories. 4 It claims that, with its Plans, Delta Dental “provide[s]

     coverage to more Americans than any other dental insurance company.” 5 As of 2014, Delta

     Dental claimed to process “97 million dental claims or approximately 1.8 million every week”

     and posted $19.5 billion in revenue. 6

                9.   As noted above, territorial allocations among actual or potential competitors are

     per se violations of Sections 1 and 3 of the Sherman Act. Horizontal market allocations

     between competitors lower output and raise prices because “[a] firm that is free from effective

     competition will reduce its output below the competitive level (whether directly or...indirectly

     by raising price).” Gen. Leaseways, Inc. v. Nat’l Truck Leasing Ass’n, 744 F.2d 588, 594 (7th

     Cir. 1984). The agreed-upon territorial restraints challenged here resulted in unlawful collusive




3
    Id. at 8.

4
 Delta Dental, The Delta Dental Organization, http://dentalinsurancealabama.com/wp-
content/uploads/2017/02/DDPAFactSheet-2015.pdf (last visited Nov. 22, 2019).
5
    http://dentalinsurancealabama.com/wp-content/uploads/2017/02/DDPAFactSheet-2015.pdf.
6
    Id.
                                                        4
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 7 of 66 PageID #:1



    suppression of compensation paid to dentists by Delta Dental below the level that would prevail

    in a competitive marketplace. This is also a per se violation of Sections 1 and 3 of the Sherman

    Act and is challenged in this complaint.

           10.     The individual Plans enjoy remarkable market dominance in regions throughout

    the United States. The Plans have agreed not to compete against one another in their respective

    territories to entrench and perpetuate the dominant market position that each of them has

    historically enjoyed in their respective areas by insulating individual Plans from competition in

    those areas. Their market power is the direct result of the illegal conspiracy to divide and

    allocate markets unlawfully.

           11.     The fact that the restraints may be imposed through licensing agreements with the

    DDPA does not make them less facially anticompetitive, as confirmed by a recent court decision

    finding the analogous territorial restrictions agreed to by members of the Blue Cross Blue Shield

    Association (“BCBSA”) to be per se violations of the Sherman Act. In re Blue Cross Blue

    Shield Antitrust Litig., 308 F. Supp. 3d 1241 (N.D. Ala. 2018) (“BCBS”), appeal denied, 2018

    WL 7152887 (11th Cir. Dec. 12, 2018).

           12.     These practices have been condemned by dentists and state dental associations.

    For example, the California Dental Association (“CDA”) and certain dentists brought a lawsuit

    against DDCA, alleging contractual and unfair competition claims associated with its proposal

    in 2011 to lower compensation to dentists under its standardized provider agreement for the

    Delta Dental Premier network. California Dental Ass’n, et al. v. Delta Dental of Cal., No. CGC

    14-538849 (Cal. App. Dep’t Super. Ct.) (“CDA Case”). The case was settled in 2015 for over

    $65 million, a settlement that was finally approved in 2018. 7




7
 California Dental Association, Delta Dental Litigation Resolution,
https://www.cda.org/Portals/0/pdfs/delta_settlement_summary.pdf (last visited Nov. 22, 2019).
                                                      5
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 8 of 66 PageID #:1



       13.    Similarly, in June of 2018, the Washington State Dental Association (“WSDA”)

filed a complaint with the Antitrust Division of the Washington State Attorney General’s

(“AG”) Office, alleging that DDWA engaged in illegal practices. On its website, the WSDA

explained in detail how DDWA’s anticompetitive conduct (including 2011 rate cuts similar to

those applied by DDCA) has injured both dentists and patients:

       Unfortunately, the impact of Delta's market power is well-known to dentists and their
       patients. Given its predominant market share, the company wields substantial bargaining
       leverage when contracting with dentists. Delta effectively offers its contracts to dental
       providers on a “take it or leave it” basis, with no room for negotiation, and with complete
       control of rates and terms.

       For example, in 2011, Delta unilaterally and dramatically reduced its reimbursement rates
       for network dentists by approximately 15 percent. These new rates failed to cover many
       dentists' costs for the provision of some services. In the first five years following that
       precipitous reduction, Delta increased its benefit plan enrollees by 27 percent, its
       premium revenue by 30 percent, and its premium revenue-per-patient by 2 percent.

       During that same period, Delta's Chief Executive Officer's compensation increased by
       127 percent and its Board Chairman's compensation increased by 115 percent. Only 10
       percent of Delta's increased premium revenue-per-patient was directed towards patient
       care and the company's cash and investments increased by 67 percent.

       While the company dramatically reduced reimbursements to dentists, it appears Delta
       retained the bulk of its savings for its corporate benefit, rather than passing these savings
       along to the dental patients covered by its plans.

       “There is concern that patients are losing access to care as a result of Delta's
       reimbursement rates and what many perceive as predatory behavior,” says WSDA
       Executive Director Bracken Killpack, noting that, in addition to driving some dentists to
       leave the market, others have been forced to sell their practices and retire earlier than they
       otherwise would have.

       Delta's actions have had other negative consequences for patients as well, including
       reduced access to innovations in dental care. For example, patient radiation exposure
       from digital X-rays can be as little as 10 percent of the exposure from film-based
       radiography. But reduced reimbursement means that many dentists can no longer afford
       these capital-intensive technological advances for their practices and their patients.

       Similarly, the fee reduction has forced many dentists to eliminate or reduce the volume of
       Medicaid patients or uncompensated care they provide. Because Washington's Medicaid
       reimbursement rates are already extremely low, serving these patients places a significant
       financial burden on dental practices. When Delta unilaterally reduced reimbursement
       rates for non-Medicaid patients, whose care would otherwise help a dental practice cover
                                                  6
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 9 of 66 PageID #:1



           this burden, it made it unaffordable for many dentists to provide discounted or free care
           to meet the needs of this underserved population.

           Other changes imposed by Delta aren't driven by, or aligned with, improved patient care.
           The company requires preventive periodontal services or treatments to be made in
           multiple visits simply for administrative, not clinical reasons. It has changed benefit
           coverage of some diagnostic procedure codes, including eliminating coverage for
           bitewing films essential in detecting disease between teeth, increasing intervals between
           coverage for panoramic X-rays, and refusing coverage for certain standard periodic X-
           rays for children. Over the years, patients have come to expect these and similar basic
           diagnostic services to be covered by their dental benefit plans. When these necessary
           diagnostic tools aren't covered, patients are surprised and often frustrated to learn that
           they now must bear the cost. Some who may be unable to afford the additional expense
           are forced to refuse important procedures, running the risk that they may require more
           complex and expensive future care. 8
           14.     As a third example, in June of 2018, DDMA decided to adjust reimbursement to

    dentists under its Delta Dental Premier and Preferred Provider Organization (“PPO”) by, inter

    alia, eliminating its prior practice of applying the National Dental Consumer Price Index in

    determining dentists’ fees. One dentist explained in a public hearing that:

           It is not uncommon to come out of school with $500,000 in dental school debt, plus
           college debt of $200,000 in addition to another $200,000 of debt during an unpaid
           pediatric dental residency.

           In this city itself, Boston University or Tufts University are examples. The idea of
           starting a career with approximately a million dollars in debt at current rates of close to 7
           percent interest places an enormous stress on today's providers.

           This alone takes over ten years to pay out ordinary income. This is not.. mention[ed]
           anywhere in Delta's presentation of supposed, quote, unquote "profit."

           Furthermore, practice acquisition debt can range from 500,000 to over 5 million dollars
           in costs…. It is naive to think that these fee reductions will not be offset by shifting costs
           to cash paying patients and out-of-network patients.

           Furthermore, some offices will inevitably be unable to treat lower reimbursing plans like
           MassHealth. We have treated MassHealth patients and take significant fee reimbursement
           cuts with the knowledge that we are providing a service to an underserved community.

           With further cuts to our practice's collection, we will be challenged to provide treatment
           to Medicaid plans without losing money.

8
 https://www.wsda.org/news/blog/2018/07/02/wsda-asks-attorney-general-to-investigate-potential-
delta-antitrust-practices.

                                                      7
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 10 of 66 PageID #:1




            ****

            Now that [Delta Dental] they have a significant share of the market, they are looking to
            slash reimbursement and control the future of dental reimbursement in an unregulated
            fashion.

            Their business model will continue to cut reimbursement as they see the patient as no
            more than a number in their profits.

            We see the patient as people, and we do not want this level of care, compassion, and trust
            to be eroded by the greed of insurance companies.

            Delta's request is about profitability and dominance. A healthy, responsive, and willing
            marketplace is not one dominated by a huge insurance company. 9

            15.    Without judicial intervention, Delta Dental’s practices will continue to

    undercompensate dentists who are part of its network and will result in harm to patients.

    Plaintiffs therefore ask the Court to certify a class action for injunctive relief under Fed. R. Civ.

    P. 23(b)(2) and Peppy and Moriarty seek to certify (a) a nationwide class action under Fed. R.

    Civ. P. 23(b)(3) for treble damages and (b) alternative New York (for Peppy) and Massachusetts

    (for Moriarty) statewide class actions under Fed. R. Civ. P. 23(b)(3) for treble damages.

            16.    The injunctive relief class is defined as follows:

                   All Delta Dental Providers, not owned or employed by any of the Defendants, that
                   provide dental goods or services to Delta Dental insureds pursuant to a Delta
                   Dental insurance policy within the United States and its territories.

            The nationwide treble damage class is defined as follows:

                   All Delta Dental providers, not owned or employed by any of the Defendants, that
                   provided dental goods or services to a Delta Dental insured pursuant to a Delta
                   Dental insurance policy within the United States and its territories and within four
                   years of the date of filing of this action.

            The alternative New York treble damages class is defined as follows:

                   All Delta Dental Providers in the State of New York, not owned or employed by
                   any of the Defendants, that provided dental goods or services to a Delta Dental
                   insured pursuant to a Delta Dental insurance policy within the State of New York
9
    Pp. 119-20 of https://www.massdental.org › media › 030819-DOI-Delta-Hearing-Transcript.

                                                       8
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 11 of 66 PageID #:1



                    and within four years of the date of filing of this action.

            The alternative Massachusetts treble damages class is defined as follows:

                    All Delta Dental Providers in the State of Massachusetts, not owned or employed
                    by any of the Defendants, that provided dental goods or services to a Delta Dental
                    insured pursuant to a Delta Dental insurance policy within the State of
                    Massachusetts and within four years of the date of filing of this action. 10


                                                   PARTIES
                                            A.      Plaintiffs

            17.     The ADA is a non-profit organization with its headquarters located at 211 East

     Chicago Ave., Chicago, IL 60611. The ADA was formed in 1859 and is the oldest and largest

     dental professional association in the world, with over 163,000 members. The ADA exists to

     serve and support its membership in providing dental care to their patients and to ensure the

     advancement of the profession of dentistry.

            18.     More specifically, the ADA has long advocated on behalf of its members and

     their patients against Delta Dental’s unreasonable billing practices, including arbitrary and unfair

     disallowances of reimbursement of reasonable medical procedures, and inadequate explanations

     of dental benefits policies. 11 It has also published in the Journal of the American Dental

     Association concerning the dangers of Delta Dental’s market power. 12


10
  Plaintiffs anticipate adding additional Provider Plaintiffs who will be able to represent classes in
other specific states.
11
  See, e.g., David Burger, ADA to Delta Dental: Stop Objectionable Practices in EOBs (Aug. 30,
2017) https://www.ada.org/en/publications/ada-news/2017-archive/august/ada-to-delta-dental-stop-
objectionable-practices-in-eobs; Kelly Soderlund, ADA Asks Delta Dental to Reject Proposed Disallow
Policy (May 9, 2016) https://www.ada.org/en/publications/ada-news/2016-archive/may/ada-asks-delta-
dental-to-reject-proposed-disallow-policy; Kelly Soderlund, ADA Dispute Against Delta Dental Policy
Escalates (June 30, 2016) https://www.ada.org/en/publications/ada-news/2016-archive/june/ada-
dispute-against-delta-dental-policy-escalates; Dental Benefit Payer Policy FRegarding Scaling and
Root Planning, American Dental Association (Apr. 27, 2016) https://success.ada.org/en/dental-
benefits/~/media/48F17AB5618A495FA01C435990D4BED6.pdf.
12
     See, e.g., Mark Vujicic, Niodita Gupta, et al., Why We Need More Data on the Dental Insurance
                                                        9
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 12 of 66 PageID #:1



            19.     A majority of ADA member dentists who are currently in private practice have

     signed agreements with Delta Dental. The ADA seeks injunctive relief in this action, but does

     not seek damages on its own behalf. The ADA brings this claim on behalf of its member

     dentists, each of whom has standing to bring a claim in his or her own right, and in order to

     protect the interests of its member dentists, which is germane and, indeed, central to the ADA’s

     purpose. Neither the injunctive claim nor the relief requested requires the participation of any

     individual ADA member dentist for adjudication, but the ADA member dentists are suffering

     immediate and threatened injury because of Delta Dental’s unlawful actions.

            20.     Plaintiff Peppy is a family-owned dental practice located at 1237 Main Street,

     Jamestown, New York 14701. 13 Peppy is part of DDNY’s provider network and provides dental

     care services to subscribers to Delta Dental insurance coverage provided by DDNY.

            21.     Plaintiff Moriarty is a general practice family and cosmetic dentist whose

     business address is 607 Main Street, Winchester, Massachusetts 01890. 14 Moriarty is part of

     DDMA’s provider network and provides dental care services to subscribers to Delta Dental

     insurance coverage provided by DDMA. Since June 7, 2019, Moriarty has served as President of

     the Massachusetts Dental Society (“MDS”), a 5,000-member professional association.

                                           B.     Defendants

            22.     Defendant DDPA is located at 1515 22nd St # 450, Oak Brook, IL 60523, USA.

     DDPA is a national association of 39 independent Delta Dental companies. The member Plans

     of the DDPA vote on its actions and elect its officers, often officers of an individual Plan.

            23.     Defendant Delta Dental Insurance Company is located at P.O. Box 2059



Market, https://jada.ada.org/article/S0002-8177(17)31067-X/pdf (last visited Nov. 22, 2019).
13
     See Peppy Dental, http://peppydental.net/ (last visited Nov. 22, 2019).
14
     See My Healthy Smile, https://www.myhealthysmile.net/ (last visited Nov. 22, 2019).
                                                       10
       Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 13 of 66 PageID #:1



  Mechanicsburg, PA 17055-2059, and has Payer #AARP1. Defendant DeltaCare USA is located

  at P.O. Box 1810 Alpharetta, GA 30023, and has Claims Payer #DDCA2 and Encounter Payer

  #DDCA3. Defendant Delta USA Inc. is located at 1515 W 22nd Street, Suite 450, Oak Brook,

  IL 60523. Throughout the class period, Delta Dental Insurance Company, DeltaCare® USA, and

  Delta USA Inc. were affiliates or subsidiaries of DDPA, and acted in concert with DDPA and

  the Plans to devise and implement the alleged contract, combination or conspiracy.

          24.   Defendant DDAL shares an address with DDGA and is located at

  P.O. Box 1809, Alpharetta, GA 30023-1809. Throughout the class period, DDAL and

  DDGA exercised control over the DDPA.

          25.   Defendant DDAK shares an address with Defendant DDOR and is located at

  601 SW 2nd Avenue, Portland, OR 97204, and has Payer #CDOR1. Throughout the class

  period, DDAK and DDOR exercised control over the DDPA.

          26.   Defendant DDAZ is located at P.O. Box 43026, Phoenix, AZ 85080, and has

  Payer #86027. Throughout the class period, DDAZ exercised control over the DDPA.

          27.   Defendant DDAR is located at P.O. Box 15965, N. Little Rock, AR 72231-

  5965, and has Payer #CDAR1. Throughout the class period, DDAR exercised control over

  the DDPA.

          28.   Defendant DDCA is located at P.O. Box 997330, Sacramento, CA 95899-

  7330, and has Payer #77777. Throughout the class period, DDCA exercised control over the

  DDPA.

          29.   Defendant DDCO is located at P.O. Box 173803, Denver, CO 80217-3803,

  and has Payer #84056. Throughout the class period, DDCO exercised control over the DDPA.

       30.      Defendant DDCN shares an address with Defendant DDNJ and has Payer

#22189. Throughout the class period, DDCN and DDNJ exercised control over the DDPA.

                                                 11
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 14 of 66 PageID #:1



        31.   Defendant DDDE shares an address with Defendant DDPN, and has Payer

#51022. Throughout the class period, DDDE exercised control over the DDPA.

        32.   Defendant DDDC shares an address with Defendant DDPN and has Payer

#52147. Throughout the class period, DDDC exercised control over the DDPA.

        33.   Defendant DDFL shares an address with Defendant DDGA. Throughout the

class period, DDFL exercised control over the DDPA.

        34.   Defendant DDGA is located at P.O. Box 1809, Alpharetta, GA 30023-1809,

and has Payer #94276. Throughout the class period, DDGA exercised control over the

DDPA.

        35.   Defendant HDS is located at 700 Bishop Street, Suite 700, Honolulu, HI

96813, and has Payer #99010. Throughout the class period, HDS exercised control over the

DDPA.

        36.   Defendant DDID is located at P.O. Box 2870, Boise, ID 83701, and has Payer

#82029. Throughout the class period, DDID exercised control over the DDPA.

        37.   Defendant DDIL is located at P.O. Box 5402, Lisle, IL 60532, and has Payer

#05030 (group plans) and Payer #IDIND (IL individual plans only). Throughout the class

period, DDIL exercised control over the DDPA.

        38.   Defendant DDIN is located at P.O. Box 9085, Farmington Hills, Ml 48333-

9085, and has Payer #DDPIN. Throughout the class period, DDIN exercised control over the

DDPA.

        39.   Defendant DDIA is located at P.O. Box 9000, Johnston, IA 50131-9000, and has

Payer #CDIA1. Throughout the class period, DDIA exercised control over the DDPA.

        40.   Defendant DDKS is located at 1619 N. Waterfront Parkway, P.O. Box 789769,

Wichita, KS 67278-9769, and has Payer #E3960. Throughout the class period, DDKS exercised


                                                12
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 15 of 66 PageID #:1



control over the DDPA.

        41.   Defendant DDKY is located at P.O. Box 242810, Louisville, KY 40224-

2810, and has Payer #CDKY1. Throughout the class period, DDKY exercised control over

the DDPA.

        42.   Defendant DDLA shares an address with Defendant DDGA. Throughout the

class period, DDLA exercised control over the DDPA.

        43.   Defendant DDMD shares an address with Defendant DDPN and has Payer

#23166. Throughout the class period, DDMD exercised control over the DDPA.

        44.   Defendant DDMA is located at P.O. Box 2907, Milwaukee, WI 53201, and

has Payer #04614. Throughout the class period, DDMA exercised control over the DDPA.

        45.   Defendant DDMI is located at P.O. Box 9085, Farmington Hills, MI 48333-

9085, and has Payer #DDPMI. Throughout the class period, DDMI exercised control over the

DDPA.

        46.   Defendant DDMN is located at P.O. Box 59238, Minneapolis, MN 55459-

0238, and has Payer #26004 or 07000. Throughout the class period, DDMN exercised control

over the DDPA.

        47.   Defendant DDMS shares an address with Defendant DDGA. Throughout the class

period, DDMS exercised control over the DDPA

        48.   Defendant DDMO is located at P.O. Box 8690, St. Louis, MO 63126-0690, and

has Payer #43090. Throughout the class period, DDMO exercised control over the DDPA.

        49.   Defendant DDMT shares an address with Defendant DDGA. Throughout the class

period, DDMT exercised control over the DDPA.

        50.   Defendant DDNE is located at P.O. Box 245, Minneapolis, MN 55440-

0245, and has Payer #07027. Throughout the class period, DDNE exercised control over


                                              13
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 16 of 66 PageID #:1



the DDPA.

        51.    Defendant DDNV shares an address with Defendant DDGA. Throughout the

class period, DDNV exercised control over the DDPA.

        52.    Defendant DDNJ is located at P.O. Box 222, Parsippany, NJ 07054, and has

Payer #22189. Throughout the class period, DDNJ exercised control over the DDPA.

        53.    Defendant DDNM is located at 2500 Louisiana Blvd., N.E., Suite 600,

Albuquerque, NM 87110, and has Payer #85022. Throughout the class period, DDNM exercised

control over the DDPA.

        54.    Defendant DDNY shares an address with Defendant DDPA and has Payer

#11198. Throughout the class period, DDNY exercised control over the DDPA.

        55.    Defendant DDNC is located at P.O. Box 9085, Farmington Hills, Ml 48333-

9085, and has Payer #56101. Throughout the class period, DDNC exercised control over the

DDPA.

        56.    Defendant DDND is located at P.O. Box 59238, Minneapolis, MN 55459-

0238, with Payer #26004. Throughout the class period, DDND controlled as much as 38.1%

of the market for dental insurance in the state of North Dakota, and exercised control over the

DDPA.

        57.    Defendant NDD (comprising Plans in Maine, New Hampshire and

Vermont) (“Delta Northeast”) is located at P.O. Box 2002, Concord, NH 03302-2002, and

has Payer #02027. Throughout the class period, NDD exercised control over the DDPA.

        58.    Defendant DDOH is located at P.O. Box 9085, Farmington Hills, MI 48333-

9085, and has Payer #DDPOH. Throughout the class period, DDOH exercised control over

the DDPA.

        59.    Defendant DDOK is located at P.O. Box 548809, Oklahoma City, OK 73154-

                                                 14
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 17 of 66 PageID #:1



8809, and has Payer #22229 and CDOK1. Throughout the class period, DDOK exercised

control over the DDPA.

        60.   Defendant DDOR is located at 601 SW 2nd Avenue, Portland, OR 97204,

and has Payer #CDOR1. Throughout the class period, DDOR exercised control over the

DDPA.

        61.   Defendant DDPN is located at P.O. Box 2105, Mechanicsburg, PA 17055-6999,

and has Payer #23166. Throughout the class period, DDPA exercised control over the DDPN.

        62.   Defendant DDPR is located at P.O. Box 9020992, San Juan, PR 00902-0992,

and has Payer #680652604. Throughout the class period, DDPR exercised control over the

DDPA.

        63.   Defendant DDRI is located at P.O. Box 1517, Providence, RI 02901-1517, and

has Payer #05029. Throughout the class period, DDRI exercised control over the DDPA.

        64.   Defendant DDSC is located at P.O. Box 8690, St. Louis, MO 63126-0690, and

has Payer #43091. Throughout the class period, DDSC exercised control over the DDPA.

        65.   Defendant DDSD is located at P.O. Box 1157, Pierre, SD 57501, and has Payer

#54097. Throughout the class period, DDSD exercised control over the DDPA.

        66.   Defendant DDTN is located at 240 Venture Circle, Nashville, TN 37228-1699,

and has Payer #CDTN1. Throughout the class period, DDTN exercised control over the

DDPA.

        67.   Defendant DDTX shares an address with Defendant DDGA. Throughout the

class period, DDTX exercised control over the DDPA.

        68.   Defendant DDUT shares an address with Defendant DDGA. Throughout the class

period, DDUT exercised control over the DDPA.

        69.   Defendant DDVA is located at 4818 Starkey Rd., Roanoke, VA 24018-8510,

                                             15
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 18 of 66 PageID #:1



     and has Payer #54084. Throughout the class period, DDVA exercised control over the DDPA.

             70.    Defendant DDWA is located at P.O. Box 75983, Seattle, WA 98175, and has

     Payer #91062. Throughout the class period, DDWA exercised control over the DDPA.

             71.    Defendant DDWV shares an address with Defendant DDPA, and has Payer

     #31096. Throughout the class period, DDWV exercised control over the DDPA.

             72.    Defendant DDWI is located at P.O. Box 828, Stevens Point, WI 54481, and has

     Payer #39069. Throughout the class period, DDWI exercised control over the DDPA.

             73.    Defendant DDWY is located at P.O. Box 29, Cheyenne, WY 82003-0029,

     and has Payer #CDWY1. Throughout the class period, DDWY exercised control over the

     DDPA.

             74.    Defendant DGI is a holding company for DDCA and DDMI that is

     headquartered at 560 Mission St., Suite 13900, San Francisco, CA 94105. The two Plans

     formed an alliance in 2000. As explained in a San Francisco Business Times article from

     that year:

             The combined market share of the two plans will make the new holding company the
             largest provider of private dental insurance in the nation, covering 14 percent of enrollees
             in traditional, PPO and HMO dental programs. …

             The new structure gives Delta Dental of California the opportunity to expand outside its
             saturated home market, where it is already the market leader.

             In California, the company reached a point "where we can only grow by stealing from
             our competitors," said Jeff Album, the company's director of public affairs. Other states,
             however, are a "fresh market," he said. "As the employment rate sinks to record lows,
             there is a trend for employers to use every tool at their disposal to retain employees and
             attract new ones.

             Both Delta units will maintain separate assets and identities, but Delta hopes that
             operating through a unified company will have "special appeal to companies in other
             states that have employees in California and California companies with employees in
             those other states," Album said. 15

15
  Cynthia Robinson, Dental Plans Unite to Take Bigger Bite of Market, San Francisco Business Times
(Mar. 26, 2000), https://www.bizjournals.com/sanfrancisco/stories/2000/03/27/story8.html.
                                                      16
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 19 of 66 PageID #:1




Within a year, the two Plans became part of DGI. 16

            75.    A 2017 Delaware Department of Insurance Examiner’s Report on DGI and its

     wholly owned subsidiary, Dentegra Insurance Company (“DIC”), headquartered at One Delta

     Drive in Mechanicsburg, Pennsylvania, shows the following organizational structure: 17




16
   Delta Dental Plans Officially Become Dentegra Group Inc., California Healthline (Jan. 17, 2001),
https://californiahealthline.org/morning-breakout/delta-dental-plans-officially-become-dentegra-group-
inc/.
17
  Delaware Department of Insurance, Report on Examination of Dentegra Insurance Company as of
Dec. 31, 2015, (May 16, 2017), https://insurance.delaware.gov/wp-
content/uploads/sites/15/2017/05/DentegraInsCo2015web.pdf.
                                                    17
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 20 of 66 PageID #:1




As the chart reflects, DDCA is an entity under which there are two sub-parent companies,

DDCA and DDPN. Among the entities under the “Dentegra” banner other than DDCA and

DDPN are: (a) a number of Plans in the South and West operated by Delta Dental Insurance

Company (DDAL, DDGA, DDLA, DDMS, DDMT, DDNV, DDTX, and DDUT) and (b) a

number of Plans off of or along the Eastern Seaboard (DDDC, DDPR, DDDE, DDNY, and


                                               18
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 21 of 66 PageID #:1



     DDWV). DGI works closely with DDPA and its member Plans in implementing the

     anticompetitive scheme described herein.

            76.    Defendant RHSC is another holding company that wholly or partly owns or

     controls a number of Plans. Its business address is P.O. Box 30416, Lansing, Michigan 48909-

     7916. According to a New York State Department of Financial Services Examiner’s Report

     issued in February of 2018 on one of its subsidiaries, the Renaissance Health Insurance

     Company of New York, the holdings of RHSC are structured as follows: 18




18
   New York State Department of Financial Services, Report on Examination of Renaissance Health
Ins. Co. of New York as of Dec. 31, 2015 15 (Feb. 13, 2018),
https://www.dfs.ny.gov/docs/insurance/exam_rpt/15638c15.pdf.
                                                     19
Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 22 of 66 PageID #:1




                                    20
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 23 of 66 PageID #:1




     As this report reflects, operating under the RHSC banner are DDMI, DDAR, DDOH, DDNM,

     DDIN, DDNC, DDKY, and DDTN. A Federal Election Commission report from November of

     2007 indicates that RHSC principally serves as a holding company for DDMI, DDTN, and

     “other companies that it directly owns or controls.” 19 RHSC works closely with DDPA and its

     member Plans in implementing the anticompetitive scheme described herein.

                                      JURISDICTION AND VENUE

            77.     Plaintiffs bring federal antitrust claims under Sections 1 and 3 of the Sherman

     Act (15 U.S.C. §§ 1, 3) and under Sections 4 and 16 of the Clayton Act (15 U.S.C. §§ 15, 26).

     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337 and 1367.

            78.     This Court has personal jurisdiction over each Defendant on multiple bases,

     including: (a) some of the Defendants, including DDIL, DDPN, and Delta USA Inc., are

     incorporated in or have entered into contracts with dentists in Illinois; (b) all of the Defendants

     have significant business in and contacts with Illinois through national insurance programs,

     both through the provision of dental goods, services, and facilities to consumers insured by

     DDIL, and by allocation of territories and price-fixing described above; (c) all Defendants

     conspired with DDIL and DDPA; (d) all of the Defendants use standardized forms prescribed

     by the DDPA in dealing with dentists; and (e) all of the Defendants require dentists who are in

     the individual provider networks of each Plan Defendant to accept patients of the other

     Defendants, often without compensation for services rendered.

            79.     This Court therefore has personal jurisdiction over Defendants under Section 12

     of the Clayton Act (15 U.S.C. § 22), because the Defendants transacted business in this District.



19
     https://www.fec.gov/updates/ao-2007-19-renaissance-health-service-corporation/.
                                                       21
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 24 of 66 PageID #:1



This Court also has personal jurisdiction under Illinois law because Defendants participated in

a conspiracy in which Delta Dental parent entities and at least one conspirator committed acts

in furtherance of the conspiracy in Illinois. This Court also has jurisdiction because Defendants

in person or through their agents and co-conspirators transacted in business, contracted to

supply goods and services, regularly do business, and derive revenue within Illinois.

        80.     Venue is proper in this District under: (a) Section 12 of the Clayton Act (15

U.S.C. § 22) because Defendants transact business in this District, and (b) 28 U.S.C. § 1391,

because a significant part of the events, acts and omissions giving rise to this action occurred in

the District.

                                  INTERSTATE COMMERCE

        81.     Defendants’ activities as set out in this complaint have substantially affected and

are within the flow of interstate trade and commerce. Many of the Delta Dental Providers,

including Provider Plaintiffs, provide services, goods, or facilities to persons who reside in

other states.

        82.     The DDPA is involved in interstate commerce. It controls many of the

operations of each of the individual Plans, controls the marketing and use of the “Delta Dental”

brand by each of the Plans, and dictates the terms and conditions of the standardized Delta

Dental Provider Agreement that each Plan imposes on dentists who become part of the Delta

Dental network.

        83.     The individual plaintiffs have used interstate banking facilities and have

purchased substantial quantities of good and services across state lines for use in providing

dental services to Delta Dental insured consumers.




                                                  22
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 25 of 66 PageID #:1



                                      FACTUAL ALLEGATIONS

                      A.      The Development Of The Delta Dental System.

            84.     Delta Dental was founded in 1955 when the International Longshoremen’s and

     Warehousemen’s Union (“ILWU”) decided to partner with dentists to provide dental healthcare

     for its members’ children. DDCA presents itself now as one of the leading pillars of the Delta

     Dental “enterprise,” noting how it grew over time by creating or joining with a group of other

     Delta Dental Plans to form what is now DGI: 20




20
   Delta Dental, Delta Dental of California: Form a Hearing (Oct. 29, 2018)
https://dfr.oregon.gov/business/reg/insurer/mergers/Documents/moda-delta/20181029-presentation-
slides.pdf. This presentation was made to Oregon regulators as part of DDCA’s effort to acquire
Moda Health, Inc. (“Moda”). The DDCA-Moda merger was highly criticized. As noted in one
article, “[d]ental insurance giant Delta Dental of California is facing mounting criticism for paying
its CEO exorbitantly, flying board members and their companions to Barbados for a meeting, and
spending a small fraction of its revenue on charitable work — all while receiving significant state
and federal tax breaks because of its nonprofit status.” Nonprofit Dental Insurer Under Scrutiny for
“Flagrant” Spending, California Healthline (Jan. 30, 2019),
https://californiahealthline.org/news/nonprofit-dental-insurer-under-scrutiny-for-flagrant-spending/.
It was pointed out that “the company paid its chief executive, Tony Barth, $14.3 million in 2016,
two years before he was fired for having a secret relationship with a subordinate. The next nine
highest-paid Delta executives earned more than $1 million each that year, bringing the total
compensation for the top 10 to more than $30 million in 2016, according to the insurer’s latest
available tax filing. The company earned $5.9 billion in revenue that year. ‘They just appear to be
about nothing more than feathering the nests of their own managers,’ said Michael Johnson, a
former executive with Blue Shield of California turned whistleblower who has drawn attention to
what he describes as the transgressions of nonprofit insurers. ‘I can’t imagine a more flagrant abuse
or dereliction of their duty as a nonprofit.’” Id.




                                                      23
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 26 of 66 PageID #:1




       85.     The same presentation notes how this “enterprise” of affiliates has expanded

across the nation over time:




                                                24
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 27 of 66 PageID #:1




       86.    DDCA further explained the “enterprise structure” by laying out the

organization of the DGI group of companies:




                                              25
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 28 of 66 PageID #:1




            87.    A similar story is told by DDMI, one of the founding entities of RHSC, the other

     major holding company within the Delta Dental system. 21 Its predecessor, the Michigan

     Dental Service Corporation (“MDSC”), was established by dentists in 1957 to provide

     employees with better dental benefits; “it was modeled after the nonprofit medical/surgical

     plans of the 1930s and 1940s,” which later evolved into the BCBSA. In 1963, legislation was

     passed in Michigan that allowed non-profit dental service corporations to underwrite risk. A

     new business entity, Dental Care, Inc. (“DCI”) was created that was separate and apart from the


21
  Delta Dental of Michigan, https://www.deltadentalmi.com/About/History (last visited Nov. 22,
2019).

                                                     26
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 29 of 66 PageID #:1



dentists, with whom it contracted for the provision of dental services. In the 1970s, DCI

became DDMI; more than 1,000 organizations were offering Delta Dental insurance coverage

to their employees, including United Auto Workers-represented employees of Detroit

automobile manufacturers.

       88.     In the early 2000s, Delta Dental set up Renaissance Systems & Services, which

was designed to promote e-commerce. The Plans also began sharing extensive transactional

data about dentists participating in the Delta Dental provider network: “[t]he Research and

Data Institute was established in 2005 to develop new benefit plan designs based on scientific

evidence and find new ways to improve business processes and service. The institute accesses

and analyzes the organization’s massive data warehouse, which contains the world’s largest

collection of dental claims data.” This data collection system also ensured that each Plan was

both compliant with the market allocation scheme developed by DDPA and its members and

was reimbursing dentists consistently with DDPA’s systemwide policies of provider

undercompensation.

       89.     And just as DDCA and DDPN had done in 2000-01 in creating DGI, the first

decade of the 2000s was all about coordination of and collaboration among the DDMI and

other Delta Plans, as set forth in the DDMI historical webpage referenced above:

       In early 2006, Delta Dental of Michigan, with its affiliated companies in Ohio and
       Indiana, and Delta Dental of Tennessee, signed an affiliation agreement under a new
       nonprofit holding company to strengthen their market positions and increase the number
       of Americans with dental benefits. In 2009-2010, Delta Dental of Kentucky, Delta Dental
       of New Mexico and Delta Dental of North Carolina affiliated with the family of
       companies. The newest affiliate, Delta Dental of Arkansas, joined the enterprise in 2012.

       The enterprise provides coverage for more than 12.8 million members. In 2016 alone, it
       paid out $3.6 billion for dental care.

       90.     As noted above, this web of Plans is now under the holding company umbrella



                                                27
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 30 of 66 PageID #:1



     of RHSC. 22

                   B.      The Current Dominance Of The Delta Dental System.

            91.     As the DDPA says, the Delta Dental System is now the leading dental care

     insurer in the United States. It operates a variety of dental insurance health plans. 23

            92.     The DDPA website also describes the association as “a network of companies

     that provides dental coverage to 80 million people in the U.S. Delta Dental of California, Delta

     Dental of New York, Inc., Delta Dental of Pennsylvania and Delta Dental Insurance Company,

     together with our affiliate companies, form one of the nation’s largest dental benefits delivery

     systems, covering 36.8 million enrollees. All of our companies are members, or affiliates of

     members, of the Delta Dental Plans Association, a network of 39 Delta Dental companies

     throughout the country.” 24 These companies are referred to on Delta Dental’s website as “39

     independent dental service companies.” 25


22
   The WSDA has a webpage recounting a similar story from the perspective of Washington State
dentists. Changing Direction: How Delta Dental Went from WSDA Startup to Billion-Dollar Company,
Washington State Dental Association (Apr. 26, 2019),
https://www.wsda.org/news/blog/2019/04/26/changing-direction-how-delta-dental-went-from-wsda-
startup-to-billion-dollar-company. The Washington State Dental Service Corporation (“WDS”), the
predecessor to DDWA, was created with the help of dentists and also started out with the intention of
providing dental care to children of ILWU workers. Dentists accepted withholds of 5% of their fees to
help get it started, withholds that were never returned. By the late 1990s, it was a huge entity run by
business people. WDS faced early and repeated antitrust concerns. In response to a potential
investigation by the Federal Trade Commission, the boards of the WDS and the WSDA eliminated all
ties in 1976. In 1997, the WDS signed a consent decree with the Washington Attorney General (“AG”)
in which it agreed to remove most favored nation clauses in contracts with provider dentists, following
on the Rhode Island Case district court’s refusal to dismiss the DOJ’s challenge to such clauses. The
AG contended that such clauses inhibited competition and injured consumers. By 2009, WDS started to
freeze dentists’ reimbursement rates. As noted above, WSDA filed recently a new antirust complaint
with the AG over DDWA’s practices.
23
  These plan descriptions are found at: Delta Dental, https://www.deltadental.com/us/en/shop-for-
insurance/dental-plans.html (last visited Nov. 22, 2019).
25
  Delta Dental, https://www.deltadental.com/us/en/about-us.html (last visited Nov. 22, 2019). Some
Plans use slightly different wording. For example, DDTN on its website refers to the DDPA as being
                                                        28
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 31 of 66 PageID #:1



            93.     The Defendants operate a variety of dental insurance health plans.

            94.     One is the Delta Dental Premier, which is a traditional fee-for-service plan that

     allows a subscriber to visit any licensed dentist and to change dentists without first obtaining

     permission from Delta Dental. It “offers the largest network of dentists. These dentists have

     agreed to contracted fees with Delta Dental.” 26

            95.     Another plan is Delta Dental PPO™, which is a preferred provider program:

     “with Delta Dental PPO you have access to a network of dentists who accept reduced fees for

     covered services.”

            96.     A third plan is DeltaCare® HMO, which provides low-cost dental coverage with

     minimal or no copayments. The focus is on preventive care and the subscriber chooses from a

     fixed network of dentists.

            97.     A fourth plan is Delta Dental Patient Direct, a dental service discount plan

     where the subscriber chooses from a panel of participating dentists who charge discounted fees.

     The subscriber pays these fees to the dentist at the time of treatment.

            98.     A fifth plan is Delta Dental PPO Plus Premier, which combines the Delta Dental

     PPO and Premier networks. “With this plan, even if your Delta Dental Premier dentist is not in

     the PPO network, you still receive the benefit of that dentist's contracted fee.”

            99.     There is also a special plan for members of the American Association of Retired

     Persons (“AARP”).

            100.    Delta Dental’s website provides the following description of which Plans



“[m]ade up of 39 independent, affiliated member companies.”Id.
26
  These descriptions can be found at Delta Dental, https://www.deltadental.com/us/en/shop-for-
insurance/dental-plans.html (last visited Nov. 22, 2019).
                                                        29
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 32 of 66 PageID #:1



     provide these various services:

            Delta Dental of California offers and administers Delta Dental PPO™ and other fee-for-
            service dental programs for groups headquartered in the state of California.
            Delta Dental of New York offers and administers Delta Dental PPO and other fee-for-
            service programs in New York.

            Delta Dental of Pennsylvania and its affiliates offer and administer Delta Dental PPO and
            other fee for-service dental programs in Delaware (Delta Dental of Delaware), Maryland,
            Pennsylvania, West Virginia (Delta Dental of West Virginia) and the District of
            Columbia (Delta Dental of the District of Columbia).

            Delta Dental Insurance Company offers and administers Delta Dental PPO and other fee-
            for-service dental programs to groups headquartered or located in Alabama, Florida,
            Georgia, Louisiana, Mississippi, Montana, Nevada and Utah, and vision programs to
            groups headquartered in West Virginia. In Texas, Delta Dental Insurance Company offers
            and administers fee-for-service dental programs and provides a dental provider
            organization (DPO) plan.

            DeltaCare® USA is underwritten in these states by these entities: AL — Alpha Dental of
            Alabama, Inc.; AZ — Alpha Dental of Arizona, Inc.; CA — Delta Dental of California;
            AR, CO, IA, MA, ME, MI, MN, NC, ND, NE, NH, OK, OR, RI, SC, SD, VA, VT, WA,
            WI, WY — Dentegra Insurance Company; AK, CT, DC, DE, FL, GA, KS, LA, MS, MT,
            TN, WV — Delta Dental Insurance Company; HI, ID, IL, IN, KY, MD, MO, NJ, OH,
            TX — Alpha Dental Programs, Inc.; NV — Alpha Dental of Nevada, Inc.; UT — Alpha
            Dental of Utah, Inc.; NM — Alpha Dental of New Mexico, Inc.; NY — Delta Dental of
            New York, Inc.; PA — Delta Dental of Pennsylvania. Delta Dental Insurance Company
            acts as the DeltaCare USA administrator in all these states. These companies are
            financially responsible for their own products.

            The AARP® Dental Insurance Plan is insured by Delta Dental Insurance Company
            (Contract 1230) in AK, AL, DC, DE, FL, GA, LA, MD, MS, MT, NV, NY, PA, PR, TN,
            TX, UT, VI and WV, by Dentegra Insurance Company (Contract 1230) in AR, AZ, CA,
            CO, CT, HI, IA, ID, IL, IN, KS, KY, ME, MI, MN, MO, NC, ND, NE, NH, NJ, NM,
            OH, OK, OR, RI, SC, SD, VA, VT, WA, WI and WY, and by Dentegra Insurance
            Company of New England (Contract 1230) in MA. The plan is administered by Delta
            Dental Insurance Company. For Texas residents your Master Policy Form number is TX-
            AMD-MC-DPO-D-DC(DELTAUSA1-2005). These companies are financially
            responsible for their own products. 27

            101.    As can be seen from the foregoing description, while Delta Dental Plans operate

     in various states and territories, and they offer a common set of dental insurance programs from


27
  Delta Dental, https://www.deltadentalins.com/about/legal/who-we-are.html (last visited Nov. 22,
2019).

                                                     30
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 33 of 66 PageID #:1



     which subscribers can choose, which operate on a nationwide basis in terms of the overall

     structure of how participating dental providers are compensated.

                          C.      Defendants’ Market Allocation Scheme.

            102.    The DDPA is an association of the 39 independent Delta Dental Plans.

            103.    The Plans are the members of, and govern, the DDPA.

            104.    The DDPA is entirely controlled by its member Plans, all of whom are

     independent dental insurance companies or an affiliate of those companies.

            105.    The Plans control the Board of Directors of the DDPA. The Board of Directors

     of DDPA is comprised of Presidents and CEOs of the independent Delta Dental companies.

            106.    The DDPA promotes this group of independent companies as a single provider

     (“Delta Dental”) and names it as the nation’s largest dental insurance covering more than 80

     million American and providing the largest dental network in the nation.

            107.    Defendants have entered into a “contract, combination or conspiracy” to provide

     dental insurance under the “Delta Dental” brand in exclusive territories.

            108.    Although the Defendant Plans do not compete head to head with each other

     using the “Delta Dental” brand in any states or territories and have never done so since the

     Delta Dental organization was created in 1966, the independent Plans are potential competitors.

            109.    The DDPA is an instrumentality of the Defendant Plans. The Plans elect the

     Board and appoint the officers of the DDPA. The members of the Board and the officers of the

     DDPA are officers of the Defendant licensees. 28 The Plans vote on any major actions of the


28
   See, e.g., Delta Dental Plans Association, Delta Dental Plans Association and DeltaUSA Appoint
New Officers to National Boards, Cision PR Newswire (Jan. 7, 2019, 6:45 AM),
https://www.prnewswire.com/news-releases/delta-dental-plans-association-and-deltausa-appoint-new-
                                                      31
       Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 34 of 66 PageID #:1



  DDPA. The Plans thus exercise actual control over the major decisions of the DDPA.

         110.    The Defendant Plans have used their control over the DDPA to coordinate their

  activities. The DDPA and its license agreements are among the vehicles used by the Defendant

  Plans to enter into agreements that restrain competition. Each Plan has entered into a licensing

  agreement with the DDPA. Each Defendant who is a licensee from the DDPA is an

  independent company or legal entity. Because of the control that the Defendant plans exercise

  over the DDPA, the territorial allocation imposed by the DDPA through these licenses is, in

  fact, a territorial allocation that the member Plans have agreed to implement.

         111.    Because the DDPA is controlled by its member Plans, any agreement between

  the DDPA and one of its member Plans constitutes a horizontal agreement between and among

  the Plans themselves.

         112.    The affiliate license agreements limit each Delta Plan to compete on a branded

  basis only in its own state of domicile. Thus, each Plan is only licensed to provide “Delta

  Dental” branded dental insurance in a single state, and has not sought to operate outside the

  state using the “Delta Dental” name. Through the license agreement and the DDPA, which the

  Plans create and control, each Defendant agrees that the Plans will not compete under the

  “Delta Dental” trademarks and trade names outside of their designated territory and reports no

  revenue received from other states. Some, like Delta Dental Insurance Company, do operate in

  multiple states, but create separate entities to operate in each state. Those separate entities are

  licensed to do business only in a particular state, do not compete outside the borders of that

  state, and report no revenue from other states. Thus, the territorial restraints imposed upon

  Delta Dental Plans are nationwide.




officers-to-national-boards-300773351.html.
                                                     32
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 35 of 66 PageID #:1



        113.    As noted above in connection with DDMI, MDSC, the predecessor entity to

DDMI, was modeled on the medical health plans of the 1930s and 1940s, which gave each

such health plan an “exclusive service area” in which to operate free from like-branded

competition. The DDPA utilizes an analogous approach.

        114.    This approach is reflected in the creation of DGI, as discussed above. In 2000,

DDCA had reached a plateau in extracting dental insurance revenue from its home state and

wanted “fresh markets” in the form of revenue from other states. It could have chosen to

commence operations in states served by DDPN and its affiliates and to try to steal some

market share in those localities by competing on price or services. Instead, it allied with DDPN

to create DGI, resulting in an “affiliation” of Delta Dental Plans in fifteen states and three

United States territories.

        115.    Holding companies such as Defendants DGI and RHSC only cement the use of

exclusive territories and result in “affiliate” Plans being under the thumb of the key companies

in those structures. Thus, for example, DDDC, DDDE, DDMD and DDWV all share

headquarters addresses with DDPN. DDPN is never going to permit those other Plans to

compete directly with it or with DDCA and its affiliates. Similarly, DDAL, DDFL, DDLA,

DDMS, DDMT, DDNV, and DDTX all share headquarters addresses with DDGA, all of which

are part of Delta Dental Insurance Company, which falls under the DGI banner. DDGA is

never going to permit those other Plans to compete directly with it or allow DDCA or DDPN to

compete in those states because all of those companies now purport to function as part of the

DGI “enterprise structure.” In a truly competitive world, it is inconceivable that a company like

DDCA, on the hunt for “fresh markets,” would not have invaded nearby Nevada, Utah, or

Montana. Its web of DDPA-sanctioned “affiliations” and the chilling effect of the DDPA’s

policies of territorial allocation caused it not to do so.

                                                    33
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 36 of 66 PageID #:1



            116.    The DGI family of Plans has its own website that confirms the territorial

     allocation of Defendants. It depicts its operations on the following map:




     It then goes on to state that “Delta Dental of California, Delta Dental of Pennsylvania, Delta

     Dental of New York, Inc., and Delta Dental Insurance Company, together with their affiliate

     companies, form one of the largest dental benefits delivery systems in the country. We provide

     dental benefits plans in 15 states, the District of Columbia, Puerto Rico and the Virgin Islands.

     Our group of companies and affiliates are members of the Delta Dental Plans Association, a

     network of 39 independent Delta Dental member companies. This gives our enrollees access to

     some of the largest dentist networks nationwide.” 29

            117.    These affiliations” of “independent Delta Dental member companies” were fully

     encouraged by DDPA. The organizations that were early to the Delta Dental development



29
  Delta Dental, https://www.deltadentalins.com/about/corporate-profile.html (last visited Nov. 22,
2019).

                                                      34
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 37 of 66 PageID #:1



     initiative won licenses in multiple states.” 30 As the DDPA stated in a 2015 Form 990 filed with

     the Internal Revenue Service (“IRS”): 31




Under this approach, “affiliate” membership in the DDPA can include any non-profit or for-profit

entity (such as DGI or its sub-entities) that “desires to cooperate with the [DDPA] and/or its

affiliates in providing dental prepayment programs to the public.” 32

            118.    The Delta Dental State Insurer’s annual statements to state insurance


30
     AMB Report at 2.
31
  ProPublica, https://projects.propublica.org/nonprofits/display_990/362551984/2017_02_EO%2F36-
2551984_990O_201512 (last visited Nov. 22, 2019).
32
   The National Association of Insurance Commissioners (“NAIC”) has noted the potential inequities
associated with the holding company organizational structure. “When health entities are organized into
a holding company structure, capital, assets, and profits can be moved between the entities. Ownership
of one health entity by another can result in a ‘stacking’ of capital, with the capital of the parent health
entity dependent on the capital of the subsidiary health entity….. Operations can be centralized in one
entity and the other affiliates pay a fee for the services provided through management and service
agreements. Commonly centralized services include data processing, actuarial, investment
management, accounting, and payroll. The service agreements may be merely a vehicle to move funds
from one affiliate to another, if the services are not supported by a cost/benefit analysis and/or service
charges are not based upon a reasonable cost allocation methodology. Profitability can also be moved
from one affiliate to another by moving policyholders from one entity to another. Profitable products
and their policyholders can be moved to the controlling entity leaving the subsidiary in a weaker
financial position.” National Association of Insurance Commissioners, Financial Analysis Handbook
Health Edition at 354 (2012 Annual, 2013 Quarterly), available at
https://www.naic.org/prod_serv/FAH-ZU-13_combined.pdf.


                                                     35
      Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 38 of 66 PageID #:1



departments also confirm that insurance premiums are “Allocated by States and Territories.”

The statements also confirm that Defendants obtain revenues exclusively from their exclusive

territories.

        119.    Holding companies like DGI and RHSC also are subject to the limitations

imposed by DDPA and its members. They must agree to “cooperate” with the Delta Dental

system and abide by its various “requirements.” Given the possibility of reaping windfall

rewards off the backs of dentists compelled to accept depressed fee levels, they cooperated and

policed willingly.

        120.    Accordingly, efforts by a Plan using the “Delta Dental” brand to branch out of

its territory and seek the business of an employer or group in another state have been rebuffed.

This includes, for example, a Plan seeking to bid on a national retailer’s dental insurance

business being told that the account was reserved for another state’s Plan.

        121.    This restriction on competition enforced by the DDPA and implemented by its

members and their affiliates is not in the individual self-interest of each Plan, limits its ability

to grow and increase output, and effectively shackles it as a competitor.

           D.     Defendants’ Joint Anticompetitive Compensation of Dentists.

        122.    As reflected in the discussion above, Defendants wield their considerable market

power by compelling dentists to accept onerous reimbursement terms for the provision of

dental services that do not compensate them for those services. This compulsion is

implemented through standardized provider service contracts which, as the WSDA explained in

a quotation above, are offered “on a ‘take it or leave it’ basis, with no room for negotiation, and

with complete control of rates and terms.” Thus, for example, when Delta Dental adjusts its

compensation rates for dentists under the Delta Dental PPO™ plan or the Delta Dental Premier


                                                   36
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 39 of 66 PageID #:1



     plan, it endeavors to ensure that those adjustments are applied on a nationwide basis by all of

     the member Plans to the greatest extent possible. This ensures that Delta Dental programs have

     common compensation structures and operate as similarly as possible across the nation.

            123.    In its second amended complaint filed on April 21, 2017 in the CDA case, the

     CDA attached a sample form provider agreement used by DDCA as Exhibit A to that

     complaint. 33 It contains the following clause:




The term “Contracted Fee” is defined in this sample agreement as follows:




33
 Second Amended Complaint, California Dental Ass’n, et al. v. Delta Dental of Cal., Transaction ID#
60505636, No. CGC 14-538849 (Cal. App. Dep’t Super. Ct. Apr. 21, 2017).
                                                       37
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 40 of 66 PageID #:1



            124.   Present Delta Dental provider contracts contain similar, non-negotiable fee

     clauses. For example, the DDVA PPO form provider agreement states that "[i]n our Delta

     Dental PPO program, we base our payments on Dental PPO Allowances. You agree to accept

     Delta Dental PPO Allowances as payment in full for Covered Benefits that you provide to

     Delta Dental PPO Enrollees” 34 Similarly, the DDCO standard agreement for dentists in its

     Premier network states that “[t]he Corporation agrees to compensate the Dentist for covered

     benefits in the following manner. The submitted charge for any covered service will be

     compared to the Maximum Plan Allowance (the allowable amount as determined by Delta

     Dental for a procedure). The lesser of the submitted charge or the Delta Dental Maximum Plan

     Allowance will be used to compute the patient copayment and compensation due to the Dentist

     from Corporation.” 35 Likewise, the DDRI provider agreement states that “[t]he Dentist shall be

     compensated for the provision of Covered Services in accordance with (i) the compensation

     arrangements established by Delta Dental from time to time; and (ii) the terms and conditions

     of the agreements entered into from time to time by Delta Dental or other Qualified Entities

     regarding provision of dental services to covered persons.” 36 And the DDNC PPO Provider

     Agreement states that “DDNC herein agrees to pay me for each commonly performed

     procedure performed by me to an eligible DDNC Subscriber in accordance herewith and

     covered by such subscriber’s agreement with DDNC an amount equal to the Maximum Plan


34
   Delta Dental, Delta Dental PPO Participating Dentist Agreement,
https://www.deltadentalva.com/uploadedFiles/Dentists/DeltaDentalPPOcontract.pdf (last visited Nov.
22, 2019).
35
   Delta Dental, Delta Dental Premier Participating Dentist Agreement,
https://www.deltadentalco.com/uploadedFiles/Dentists/PremierAgreement.pdf (last visited Nov. 22,
2019).
36
   Delta Dental, Participating Dentist Agreement,
https://www.deltadentalri.com/Content/Docs/ProvidersContract.pdf (last visited Nov. 22, 2019).

                                                     38
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 41 of 66 PageID #:1



     Allowance as established by DDNC and incorporated by reference herein, which fees may be

     amended from time to time by DDNC in its sole discretion.” 37

            125.    Recent examples of Delta Dental’s unilateral and unfair pricing practices--which

     are implemented across the nation by each of the Plans--are as follows. 38

            126.    Delta Dental Plans also imposed upon dental providers in its network a series of

     onerous reimbursement fee cuts in recent years. On June 15, 2011, WDS, the predecessor entity

     of DDWA, imposed an average reduction of dentist compensation rates of 15% for providers in

     the Delta Dental Premier network and 5% for those in the Delta Dental PPO network. When

     dentists complained, the WDS’s Chief Executive Officer (“CEO”), Jim Dwyer (“Dwyer”),

     blithely remarked that they should just work harder. By 2013, WDS had undertaken a

     restructuring and had renamed itself DDWA. Meanwhile, its cash investments had reached

     $234 million and its premium revenues exceeded $1 billion. Aggregate compensation for

     DDWA Board members (excluding Dwyer) increased from $677,000 in 2015 to $1.28 million




37
   Delta Dental of North Carolina, Delta Dental PPO Participation Application and Agreement,
https://northcarolina.deltadental.com/content/dam/member-companies/north-carolina/form-
library/Dentist%20PPO%20Contract.pdf (last visited Nov. 22, 2019).
38
   There are other past examples. In the 1990s, the Antitrust Division of the United States Department
of Justice (“DOJ”) challenged DDRI’s use of a Most Favored Nations contractual clause (“MFN”) that
required dentists in its network to give DDRI any lower price that they furnished to other health
insurers. A federal district court refused to dismiss the DOJ’s lawsuit, finding it had alleged a viable
antitrust claim. United States v. Delta Dental of R.I., 943 F.Supp. 172, 179 (D.R.I. 1996). DDRI
eventually entered into a consent decree abandoning the practice. Department of Justice,
https://www.justice.gov/atr/case-document/final-judgment-68 (last visited Nov. 22, 2019). The DOJ
also entered into a similar consent decree with DDAZ. Department of Justice,
https://www.justice.gov/atr/case-document/second-amended-final-judgment-0 (last visited Nov. 22,
2019). The Washington AG also entered into a similar consent decree with DDWA, as noted above. As
a result, Delta Dental was forced to cease the use of explicit MFN clauses in contractual agreements
with dental providers on a nationwide basis.

                                                      39
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 42 of 66 PageID #:1



     in 2016. Dwyer’s compensation increased to $2.7 million in 2016, compared to $1.1 million in

     2011.

             127.   Similar types of draconian rate decreases were implemented by Delta Dental

     Plans across the nation. In 2011, DDID reduced dental reimbursement fees between 4% and

     13%; in June of 2012, the Plans in New Jersey and Connecticut engaged in similar

     reductions. 39 Thereafter, DDMO cut dentist reimbursements in Missouri by an average of 7%

     and Delta Dental of New England implemented 4% rate cuts in New Hampshire and

     Vermont. 40 Delta Dental Plan representatives used a common script in attempting to justify

     these rate cuts occurring throughout the nation.

             128.   The same course of conduct was attempted in California. In August of 2013,

     DDCA declined to honor its contractual commitment to dental service providers under its

     Premier Plan to calculate maximum reimbursement rates “based on actuarial calculation, and

     taking into account filed fees, health care inflation rates, market pricing by competitors, and

     acceptability by customers” and instead allowed maximum fees existing as of January 1, 2011

     for each dental procedure to remain in effect as the maximum allowable fee. This change in

     policy had the effect of eliminating language in dental service provider contracts that DDCA

     Delta will only lower its maximum amount payable if “participating dentists’ filed or submitted

     fees decrease to such an extent that Delta is warranted in reducing the maximum amount

     allowed.”




39
  Kelly Soderlund, Delta Dental Cuts Reimbursement Fees for New Jersey and Connecticut Dentists,
ADA News (June 18, 2012), http://www.ada.org/sitecore/content/home-ada/publications/ada-
news/2012-archive/june/delta-dental-cuts-reimbursement-fees-for-new-jersey-and-connecticut-dentists.
40
 Advanced Practice Management, https://advancedpracticemanagement.com/financial-management-
managed-care-update/ (last visited Nov. 22, 2019).

                                                        40
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 43 of 66 PageID #:1



            129.    As noted above, the CDA responded by filing, along with various dentists, a suit

     for injunctive and monetary relief against DDCA in January of 2014. On March 27, 2015, the

     Superior Court denied DDCA’s motion to dismiss for lack of standing and its demurrer to the

     complaint. 41 As explained previously, the suit eventually resulted in a class action settlement

     for $65 million.

            130.    In Massachusetts, DDMA since 1990 had used a Consumer Price Index (“CPI”)

     in calculating fees for dentists who provided services pursuant to its Delta Premier network.

     Affected dentists challenged those fees before the Massachusetts Department of Insurance

     (“MDOI”). In an opinion issued in April of 2009, the MDOI condemned this fee methodology

     and ordered DDMA to replace it. 42 The Hearing Examiner stated:

            Delta has not justified why the cost to an urban consumer of purchasing a basket of goods
            and services on a retail basis constitutes a reasonable basis upon which to cap
            reimbursements of Premier participating dentists. Delta has not demonstrated that its CPI
            reflects a Massachusetts dentist’s cost of doing business. I am not persuaded that these
            costs are tracked or mirrored by the consumer price index that Delta employs.
            In part, Delta defends its CPI adjustment because the prices charged for dental services
            are included in its CPI under the category of medical care. Delta, however, rejects the use
            of the “dental CPI” for its adjustment, dismissing it as merely an index of what dentists
            charge. The inclusion of retail dental charges in Delta’s CPI is no justification for its use,
            for the same reason that Delta rejects use of the “dental CPI.” Justifying Premier’s use of
            its CPI because it includes dental charges for the region, furthermore, creates an
            intellectual anomaly. Delta already collects Massachusetts-specific information about the
            prices at which dental services are billed when it collects the data on which Premier’s
            “customary fees” are based. Unlike Delta’s CPI, the “customary fees” are based
            specifically on the charges submitted to Delta by Massachusetts dentists (their “usual
            fees”). Delta has not explained why it is reasonable to cap dental reimbursements to
            Massachusetts dentists by reference to a CPI that contains within it dental charges made
            by dentists in several states, when Massachusetts-specific data has been collected.


41
 Order Denying Delta’s Motion to Dismiss, California Dental Ass’n, et al. v. Delta Dental of Cal.,
Transaction ID# 56991002, No. CGC 14-538849 (Cal. App. Dep’t Super. Ct. Mar. 27, 2015).
42
   Decision and Order Regarding the Fee Methodology of the Delta Dental Premier Plan, No. G2008-10
(Commonwealth of Mass. Div. Ins. Apr. 14, 2009),
https://www.mass.gov/files/documents/2016/07/ny/g2008-10.pdf.

                                                      41
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 44 of 66 PageID #:1



            ****
            Another problem with Delta’s CPI adjustment is that, if the CPI-driven nature of the
            April 1, 2008 periodic update is duplicated for several periodic updates ad seriatim, the
            “customary maximum allowable fee” for a procedure will lag further and further behind
            the amount that lies at the 90th percentile of participating dentists’ “usual fees” for that
            procedure. Over years of updates, the “customary” aspect of Premier’s fee methodology
            would depart, for the vast majority of dental procedures, further and further from the
            reality of the 90th percentile at which Massachusetts dentists usually are charging their
            nonsubscriber patients. A fee methodology with such a dramatic disconnect is inherently
            unreasonable. 43


            131.    DDMA went back to the drawing board and came up with a revised fee

     methodology in 2009 for both Premier and PPO plans. Dentists again challenged it and, once

     again, a Hearing Examiner for MDOI determined that the bases for the new methodology were

     insufficient to justify its use. 44 DDMA eventually adopted a fee methodology based on a

     consumer price index specifically applicable to dental services (the “Dental CPI”).

            132.    In 2016, DDMA introduced Total Choice, a new PPO product that reimbursed

     dentists at about 25% to 30% less than they received under the then-current Premier Plan.

     “‘This PPO product was communicated to dentists with very short notice and caused

     considerable concern for dentists, employers and legislators,’ said Ellen Factor, director of

     dental practice and membership engagement services for the Massachusetts Dental Society.” 45

     The dentists in Massachusetts were forced to accept this new product offering or leave some of

     their patients without coverage for procedures. As stated in one article:



43
     Id. at 14-15 (footnotes omitted).
44
   Decision and Order Regarding the New Fee Methodology Proposed for the Delta Premier and Delta
PPO Plans, No. G2010-03 (Commonwealth of Mass. Div. Ins. Mar. 16, 2010),
https://www.mass.gov/files/documents/2016/07/xt/g2010-03.pdf.
45
   David Burger, Delta Proposes New Fee Methodology in Massachusetts, ADA News (June 27, 2018),
https://www.ada.org/en/publications/ada-news/2018-archive/june/delta-proposes-new-fee-
methodology-in-massachusetts.

                                                      42
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 45 of 66 PageID #:1



            Dentists complained to the Legislature on Monday that they felt coerced into joining
            Delta Dental's new, lower-cost insurance plan, called Total Choice, and they asked
            lawmakers to impose more government control over the dental benefits giant.
            Last year, Delta told dentists it was offering a new plan through a for-profit subsidiary of
            the non-profit parent and initially gave them about a month to sign onto the new network
            or face a "one-year lockout," Massachusetts Dental Society President David Lustbader
            told lawmakers.
            Because of Delta's market share, dentists felt they had little choice but to join the Total
            Choice Preferred Provider Organization (PPO), and the lower rates paid to dentists under
            the plan have forced them to weigh tough business decisions, they told the Committee on
            Financial Services.
            Lindi Ezekowitz, a pediatric dentist in Newburyport, said she couldn't afford to continue
            accepting both MassHealth patients and Total Choice PPO patients, so she no longer
            accepts Total Choice. Patients with that plan who choose to still see her must pay in full
            out of their own pockets.
            "Those patients are suffering," Ezekowitz told the committee. 46

            133.    In July of 2019, DDMA also was able to revise its fee methodology for Delta

     Dental Premier and Delta Dental PPO. It abandoned use of the Dental CPI and announced that

     fees to providers would be reduced by 8.8% for non-incentive/standard fee schedule rates. 47

     That led to DDMA sending an intentionally misleading letter to the patients of dentists who

     had to drop out of the Delta Dental network because of these rate cuts:

            As a result of the diminished fee schedule remuneration rates, many doctors
            stopped participating with Delta Dental of Massachusetts (DD of MA).
            Subsequent to the loss of providers in their plan, DD of MA mailed out a letter
            directly to these patients (see the attachment above; signature removed) from its
            senior dental director and vice president of clinical management.

            DD of MA felt the letter was fully justified.

            “We greatly value our relationships with providers and members. When
            dentists choose to discontinue their participation in our network, we have an
            obligation to inform our members, particularly when that change could result in

46
  State House News Service, Dentists Critical of Delta Dental Plan, Worcester Business Journal (Oct.
31, 2017), https://www.wbjournal.com/article/dentists-critical-of-delta-dental-plan.
47
   David Burger, Delta Proposes New Fee Methodology in Massachusetts, ADA News (June 27, 2018),
https://www.ada.org/en/publications/ada-news/2018-archive/june/delta-proposes-new-fee-
methodology-in-massachusetts.

                                                      43
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 46 of 66 PageID #:1



            a change in coverage or an increase in out-of-pocket costs,” said Thomas
            O’Rourke, head of corporate communications at DD of MA.

            “The goal of these letters is to ensure that our members have the information
            they need to make the best care decisions for themselves and their family
            members and to give them the information they need if they want to make a
            change,” said O’Rourke.

            Others in the dental community such as the Massachusetts Dental Society
            (MDS) took great exception to DD of MA’s action, with its disallowing of
            assignment of benefits as a patient service one key factor among others.

            “The MDS is disappointed that Delta is taking punitive aim at those providers
            who have made the decision to opt out of the Delta network as a result of the
            revised Premier reimbursement methodology,” said MDS president Janis
            Moriarty, DMD.

            “Delta’s letter to patients is putting providers in an unfair and unfortunate
            position with respect to their patients by sending communications that are
            incomplete, and therefore misleading, and intrusive of the dentist-patient
            relationship,” said Moriarty.

            “Delta’s letter informs patients that their dentist is no longer a member of the
            Delta network without any explanation as to why, but the why is relevant. The
            letter also warns patients that they may be asked to pay up front and pay out of
            pocket for treatment. Delta, of course, has imposed this burden on patients by disallowing
            the assignment of benefits. The MDS will continue to have
            discussions with Delta regarding the importance of adding assignment of
            benefits contract provisions to all its programs,” said Moriarty. 48
            134.    DDMA has taken the position that its customers prefer its PPO program. In fact,

     the Plans have encouraged the migration of customers from the Delta Dental Premier plan to

     the Delta Dental PPO plan. 49 Pursuant to the latter, reimbursement rates are not tethered to

     some dynamic Dental CPI or other type of index. Instead, the Provider Agreement under the

     PPO plan sets forth fixed compensation rates for specified dental services; as Delta Dental’s



48
  Michael W. Davis, Delta Dental of Massachusetts Patient Letter Upsets Dental Community,
Dentistry Today (Oct. 8, 2019), https://www.dentistrytoday.com/news/todays-dental-news/item/5452-
delta-dental-of-massachusetts-patient-letter-upsets-dental-community.
49
 See Advanced Practice Management, https://advancedpracticemanagement.com/financial-
management-managed-care-update/ (last visited Nov. 22, 2019).

                                                      44
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 47 of 66 PageID #:1



     website puts it, “[p]articipating dentists agree to scheduled fees as payment in full.” 50 Those

     reimbursement rates do not change rapidly as a general matter and can stay in place for years,

     even though a dentist’s costs of providing service (equipment, materials, labor, etc.) are

     continually rising. Any gap between the fixed Delta Dental PPO reimbursement rate and a

     dentist’s usual and customary rate for the service in question has to be written off by the

     dentist. In a Delta Dental PPO, it is in the interests of the relevant Delta Dental Plan to contain

     costs by encouraging dentists to forego some services, like ensuring that a patient undergoes a

     regular dental checkup every six months.

            135.    If Delta Dental Plans could compete with each other in the territories in which

     other Delta Dental Plans operate, the resultant competition would provide dentists with more

     opportunities to receive fairer compensation.

            136.    This chronology demonstrates the adverse impact of Defendants’

     anticompetitive practices on Class members. The ADA has developed research which shows

     that dentists’ average, inflation-adjusted net income from 2001-18 has declined significantly,

     due in large part to the conduct of Defendants:




50
  Delta Dental, https://www.deltadental.com/us/en/dentist/dentist-faq-.html (last visited Nov. 22,
2019).
                                                       45
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 48 of 66 PageID #:1




       137.    The foregoing chart depicts nationwide average annual income for dentists.

Those figures tend to mask the disparities at a state by state level. The following map, also

from the ADA, shows average annual incomes by state for general dentists in 2018, which are

sometimes significantly lower than the national average of $190,440.




                                                 46
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 49 of 66 PageID #:1




            138.    Notably, while dentists’ incomes have decreased significantly, the cost for four

     years of dental education has risen, as has the associated debt accumulated by dental school

     graduates. 51 The average cost for four years of dental education at a public school in 2016-17

     was $145,000 (not accounting for living expenses or supplies). The similar figure at private

     dental schools was $265,596. Other additional expenses include lab fees, preclinical supplies,

     books, dental kits, scrubs, and exam costs. As a result, dentists who graduate from private

     schools in 2016 started their careers with an average of $291,668 in debt, $53,086 more than


51
   Sarah Goldy-Brown, Average Dental School Debt 2018, Student Debt Relief (May 9, 2019),
https://www.studentdebtrelief.us/news/average-dental-school-debt/.
.
                                                     47
           Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 50 of 66 PageID #:1



     public school graduates.

             139.       These costs have climbed over time. In 1996, dental school graduates as a whole

     had an average debt load of $129,927. Two decades later, it was $262,119. From 2006 to 2016,

     the debt load for public and private dental school graduates increased by 44% and 24%

     respectively. 52

             140.       The near-universal decline in dental reimbursements that has squeezed dentists’

     earning ability is shown on a state-by-state level in the following ADA chart:




52
     Id.
                                                        48
Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 51 of 66 PageID #:1




                                    49
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 52 of 66 PageID #:1



All of this constitutes antitrust injury to members of the proposed Class.

       141.    The declining compensation for hard-working dentists contrasts starkly with the

skyrocketing salaries and benefits given to executives and directors of the ostensibly “not for

profit” Delta Plans.

       142.    For example, based on its Form 990 filed with the IRS in 2016, DDCA’s CEO

got paid significantly more than his counterparts at much larger for profit and not for profit

companies:




Likewise, DDCA spent $54 million in compensating its executives and Board of Directors in

2016, which constituted over one-fifth of total pay to company personnel, a percentage far

exceeding other health-related companies:




And DDCA’s executives got numerous other expensive executive perks:




                                                 50
           Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 53 of 66 PageID #:1




     All of this was happening while DDCA was paying lobbyists to help defeat California Senate

     Bill 1008, which would have required it to devote a minimum of 70% of premiums to dental

     care. 53

                143.   DDWA provides another example of the contrast between what dentists earn

     and what Delta Plan executives make. The compensation given to Dwyer, the former CEO of

     DDWA, in 2013 has already been mentioned, but it did not decrease in succeeding years. In

     2016, he received a raise of $766,943. 54 Members of DDWA’s Board, who work between

     seven and twelve hours a week, also got healthy raises: the then-board chair, Douglas Beck, got

     a raise from $96,732 in 2015 to $154,573 in 2016, even though he only worked an average of

     eleven hours per week. Total executive and board compensation for DDWA in 2016 was about

     $10 million.

                144.   A third example is DDMA. A June 2017 article in the Boston Globe reported as



53
   See Michael Johnson, The Nonprofit Whose Top Exec Earns More Than Apple’s CEO, Daily Kos
(Dec. 14, 2018, 2:11 PM), https://m.dailykos.com/stories/2018/12/14/1819015/-The-nonprofit-whose-
top-exec-earns-more-than-Apple-s-CEO. The chart on executive and director compensation taken from
this article has a typographical error: Blue Cross Blue Shield of Massachusetts in 2016 had
approximately 4100 employees.
54
   The data in this paragraph is set forth in Ruth McCambridge, A Citizen Board to Monitor High
Nonprofit CEO and Board Compensation, Nonprofit Quarterly (Jan. 3, 2019),
https://nonprofitquarterly.org/a-citizen-board-to-monitor-high-nonprofit-ceo-and-board-compensation/.
                                                      51
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 54 of 66 PageID #:1



     follows:

            In 2015, the last year for which tax filings are available, eight executives at Delta
            Dental’s parent company earned more than $1 million in total compensation, up from just
            one in 2011. Total compensation includes base salary, bonuses, and retirement benefits.

            By comparison, Blue Cross Blue Shield of Massachusetts, which has eight times the
            revenues, reported total compensation of at least $1 million for seven executives in 2015,
            including almost $2.9 million for chief executive Andrew Dreyfus. The pay packages at
            Delta’s parent company were also more generous than at Harvard Pilgrim Health Care
            and Tufts Health Plan, two other nonprofit insurers.

            Delta’s top earner in 2015 was the former president, Fay Donohue, who received more
            than $7 million in total compensation despite working just a few months before retiring
            that year; much of that sum came in the form of retirement benefits and was previously
            reported in tax filings.

            Others who earned seven figures that year included Steven J. Pollock, who took over as
            president midyear and earned $2.4 million in total compensation, and Sheryl Traylor,
            senior vice president of human resources, who earned $2.6 million. 55

            145.    All of the foregoing indicates that Delta Dental Plans are profiting extensively

     off the backs of the dental care providers in the Delta Dental network. As explained in one

     article published in 2018, Delta Dental and its Plans have essentially decided to exploit the

     community of dentists in their networks:

            The inception of Delta Dental goes back to the mid-1950s and 1960s. Dentists
            collaborated to establish nonprofit insurance companies to increase the public’s
            access to dental services. Initially, member dentists ran Delta Dental.

            Today, operational control of the various Delta Dental groups has been largely
            removed from dentist membership. Most authority rests in the hands of a variety of
            corporate officers and directors, few of whom are doctors. Salaries for senior
            managers of these nonprofits are generally well into six figures and often several
            million dollars annually.

            As one might expect, friction has grown between doctors, who formerly
            controlled these largely nonprofit insurance providers, and current
            management. Conflict has centered upon management’s reductions in dollars

55
   Priyanka Dayal McCluskey, Delta Dental Wants to Lower Reimbursements. Dentists Have a
Different Solution, Boston Globe (June 11, 2017, 5:44 PM),
https://www.bostonglobe.com/business/2017/06/11/delta-dental-pays-high-salaries-reimbursements-
decline/VxgTM4PknnbKS869oJZddI/story.html.
                                                      52
          Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 55 of 66 PageID #:1



            paid under fee schedules, reduced scheduled benefits for patients, operation
            with allegedly exploitive medical loss ratios (dental loss ratios or DLRs), lack
            of transparency in company operations and investments, loss of control by
            member dentists, and allegedly unfair claims review processes. 56


            146.    As this article reflects, Delta Dental’s contract, combination or conspiracy to

     reduce compensation to dentists did not just injure dental care providers, but also injured their

     patients, as various dentists have stated in articles quoted in this complaint.

            147.    Delta Dental’s practices of lowering compensation rates to dentists and

     disallowing payment of certain types of dental procedures has led to a lower standard of dental;

     Delta Dental’s professed concerns about improving the “quality of care” are pretextual. This

     fact is confirmed by dentists who wrote letters published in the Journal of the American Dental

     Association.

            148.    For example, one Texas dentist said about Delta Dental’s plans to disallow

     payments for certain dental procedures (a move which, as noted above, the ADA challenged):

            This is all about money and money only regardless of what Delta states. They want to
            discourage treatment and make the dentist work harder and take more time to complete a
            procedure. The less money they pay, the more they make and profit. Also, Delta is
            hopeful that the patient will not return for the other quadrants of treatment. Again, money
            saved is money profited.

            It is a total joke for Delta to state "quality of care issues." Insurance has cut the fees for
            dentistry by 30-70 percent for most common dental procedures. There is nothing about
            Delta or any other insurance for that matter, that they care or have any interest in "quality
            care."

            It is only about money and profit on their behalf. Insurance is a for-profit entity and they
            are doing their very best to increase profits daily at the expense of the patient, dentist and
            employer. 57

56
  See Michael W. Davis, Delta Dental of Massachusetts Patient Letter Upsets Dental Community,
Dentistry Today (Oct. 8, 2019), https://www.dentistrytoday.com/news/todays-dental-news/item/5452-
delta-dental-of-massachusetts-patient-letter-upsets-dental-community.
57
   Letters: Delta Disallow Policy, ADA News (Aug. 22, 2016),
https://www.ada.org/en/publications/ada-news/viewpoint/letters-to-the-editor/2016/august/delta-
                                                       53
             Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 56 of 66 PageID #:1




              149.   Likewise, a California dentist had this to say about CDA’s challenge to DDCA’s rate

     cuts:

              Delta's further contention of being "committed to acting in the long-term best interests
              that balance the needs of its stakeholders, including enrollees, client groups and dentists"
              must be some sort of code for "our business model proposes diverting part of each benefit
              dollar to commissions, administrative expenses, executive salaries, profit, etc. and then
              convincing the ratepayers that the 65 percent left over to provide treatment somehow
              mystically provides a better result than the $1 that was originally available." 58

              150.   And a South Carolina dentist supported the ADA’s challenge to Delta Dental’s

     practice of sending patients Explanations of Benefits that did not adequately advise them about

     why certain charges were not being reimbursed:

              My front office team applauds you for this. You cannot imagine the stack of explanation
              of benefits statements that we have in the queue that require us to practically become full-
              time advocates for the patient because of such instances. The time involved in doing this
              takes us away from servicing patients, stalls other claims and postpones treatment. Such
              makes providing quality care nearly impossible when being forced to answer to a staff
              dentist working on behalf of a dental insurance company who doesn’t have to answer to
              the patient. Please continue to look into this matter as we continue to seek the best for
              every patient. 59

              151.   Delta’s compensation practices also undermine dentists’ ability to serve

     Medicare patients, as noted above. Given that its compensation levels do not adequately cover

     dentists’ rising costs, they have less ability to take time from their commercially insured

     customers and serve the dental needs of Medicaid patients.



disallow-policy. See Letters: Delta Disallow Policy, ADA News (June 20, 2016)
https://www.ada.org/en/publications/ada-news/viewpoint/letters-to-the-editor/2016/june/deltas-
disallow-policy.
58
  Letters: Delta Kerfuffle, ADA News (Oct. 21, 2013), https://www.ada.org/en/publications/ada-
news/viewpoint/letters-to-the-editor/2013/october/delta-kerfuffle.
59
  Letters: Delta Dental, ADA News (Oct. 16 2017), https://www.ada.org/en/publications/ada-
news/viewpoint/letters-to-the-editor/2017/october/delta-dental.

                                                        54
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 57 of 66 PageID #:1




                              CLASS ACTION ALLEGATIONS

       152.    The ADA (on behalf of its members), and Peppy and Moriarty on behalf of

themselves (as Provider Plaintiffs), bring this action on behalf of a nationwide injunctive class

under Rule 23(a) and Rule 23(b)(1) and (b)(2) of the Federal Rules of Civil Procedure, and

seek injunctive relief on behalf of the following class (the “Injunction Class”):

               All Delta Dental Providers, not owned or employed by any of the Defendants, that
               provide dental goods or services to Delta Dental insureds pursuant to a Delta
               Dental insurance policy within the United States and its territories.

       153.    Peppy and Moriarty also bring this action on behalf of themselves and as a class

action under Rule 23(a) and Rule 23(b)(1) and (b)(3) of the Federal Rules of Civil Procedure,

and seek monetary damages on behalf of the following class (the “Nationwide Damages

Class”):

               All Delta Dental providers, not owned or employed by any of the Defendants, that
               provided dental goods or services to a Delta Dental insured pursuant to a Delta
               Dental insurance policy within the United States and its territories and within four
               years of the date of filing of this action.

       154.    A third proposed Class is the “New York Damages Class” represented by

Peppy. It is defined as follows:

               All Delta Dental Providers in the State of New York, not owned or employed by
               any of the Defendants, that provided dental goods or services to a Delta Dental
               insured pursuant to a Delta Dental insurance policy within the State of New York
               and within four years of the date of filing of this action.
The New York Damages Class is presented as an alternative to the Nationwide Damages Class

and, as noted above, Plaintiffs intend to expand the number of such individual statewide

damage classes by adding additional Provider Plaintiffs from other states.

       155.    A fourth proposed Class is the “Massachusetts Damages Class” represented by

                                                 55
       Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 58 of 66 PageID #:1



  Moriarty. It is defined as follows:

                 All Delta Dental Providers in the State of Massachusetts, not owned or employed
                 by any of the Defendants, that provided dental goods or services to a Delta Dental
                 insured pursuant to a Delta Dental insurance policy within the State of
                 Massachusetts and within four years of the date of filing of this action.
The Massachusetts Damages Class is presented as an alternative to the Nationwide Damages

Class and, as noted above, Plaintiffs intend to expand the number of such individual statewide

damage classes by adding additional Provider Plaintiffs from other states.

          156.   All four of these Classes will be referred to collectively herein as the “Class.”

          157.   Plaintiffs believe there are thousands of members of the Class, the exact number

  and their identities being known by Delta Dental, making Class members so numerous and

  geographically dispersed that joinder of all members is impracticable.

          158.   There are numerous questions of law and fact common to each Class member,

  including, but not limited to:

           a.    Whether the conduct of Defendants alleged in this complaint constituted an

                 unlawful market allocation in violation of Sections 1 and 3 of the Sherman

                 Act;

           b.    Whether the conduct of Defendants alleged in this complaint constituted an

                 unlawful price-fixing in violation of Sections 1 and 3 of the Sherman Act;

           c.    Whether the conduct of Defendants alleged in this complaint caused

                 damages to Provider Plaintiffs and other members of the Class and the

                 amount and extent of those damages; and

           d.    Whether the conduct of Defendants alleged in this complaint is ongoing and

                 should be enjoined.

          159.   Peppy and Moriarty are members of the Class, have claims that are typical of the

                                                   56
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 59 of 66 PageID #:1



claims of the Class members, have interests coincident with and not antagonistic to those of the

other members of the Class, and will fairly and adequately protect the interests of the members

of the Class.

        160.    As described above, the ADA seeks to protect interests of its members, who

would otherwise have standing to sue in their own right, which interests are germane to the

ADA’s purpose. In addition, the ADA and the Provider Plaintiffs are represented by counsel

who are competent and experienced in the prosecution of antitrust and class action litigation.

        161.    The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent or varying adjudications.

        162.    The questions of law and fact common to the members of the Class predominate

over any questions affecting only individual members, including legal and factual issues

relating to liability and damages.

        163.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Treatment as a class action will permit a large number of

similarly situated persons to adjudicate their common claims in a single forum simultaneously,

efficiently and without the duplication of effort and expense that numerous individual actions

would engender. The Class is readily definable and is one for which records should exist in the

files of DDPA and/or the Plans or others, and a class action will eliminate the possibility of

repetitious litigation.

        164.    Class treatment will also permit the adjudication of relatively small claims by

many members of the Class who otherwise could not afford to litigate claims such as those

asserted in this Complaint. This class action presents no difficulties of management that would

preclude its maintenance as a class action.

                                                  57
      Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 60 of 66 PageID #:1




                                     CAUSES OF ACTION

                   COUNT ONE –NATIONWIDE INJUNCTIVE RELIEF

        165.   Plaintiffs incorporate the allegations set forth in the foregoing paragraphs as

though set forth herein.

        166.   This is a claim for nationwide injunctive relief under Section 16 of the Clayton

Act (15 U.S.C. § 26) brought by all Plaintiffs on behalf of all Delta Dental providers, not

owned or employed by any of the Defendants, that provide dental goods or services to Delta

Dental insureds pursuant to a Delta Dental insurance policy within the United States and its

territories.

        167.   Defendants’ concerted acts of market allocation, output restraint and

suppression of compensation as described herein constitute per se violations of Sections 1 and

3 of the Sherman Act (15 U.S. C. §§ 1 and 3) or, at least, are subject to a “quick look” rule of

reason analysis.

        168.   Defendants’ unlawful conduct threatens to continue to injure Plaintiffs.

Plaintiffs seek a permanent injunction prohibiting Defendants and all others acting in concert

from continuing their illegal contract, combination, or conspiracy and ordering them to take

appropriate remedial action to correct and eliminate any remaining effects of their illegal

contract, combination, or conspiracy.

        169.   Plaintiffs reserve the right to seek preliminary injunctions as necessary.

                   COUNT TWO – NATIOWIDE MONETARY DAMAGES

        170.   The Provider Plaintiffs incorporate the allegations set forth in the foregoing

paragraphs as though set forth herein.


                                                 58
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 61 of 66 PageID #:1



       171.    The Provider Plaintiffs bring this claim under Section 4 of the Clayton Act (15

U.S.C. § 15) for treble damages and interest on behalf of all Delta Dental providers, not owned

or employed by any of the Defendants, that provided dental goods or services to a Delta Dental

insured pursuant to a Delta Dental insurance policy within the United States and its territories

and within four years of the date of filing of this action.

       172.    As alleged more specifically above, Defendants have engaged in a market

allocation scheme and price-fixing that represent a contract, combination, or conspiracy in

restraint of trade within the meaning of Section 1 and 3 of the Sherman Act (15 U.S.C §§ 1, 3).

       173.    Defendants have agreed to divide and allocate the geographic markets for the

provision of dental insurance into a series of exclusive territories for each of the Plans. By so

doing, Defendants have also entered into a contract, combination or conspiracy to suppress

competition and reduce compensation to dental providers in violation of Sections 1 and 3 of the

Sherman Act. Due to the lack of competition which results from Defendants’ illegal conduct,

providers who choose not to be in-network have an extremely limited market for the dental

services they provide and are undercompensated for those services. Defendants’

anticompetitive acts are illegal per se under Section 1 and 3 of the Sherman Act or, at least, are

subject to a “quick look” rule of reason analysis.

       174.    As a direct and proximate result of Defendants’ continuing violations of Section

1 and 3 of the Sherman Act, the Provider Plaintiffs and absent nationwide damage class

members have suffered and continue to suffer injury and damages of the type that the federal

antitrust laws were designed to prevent. Such injury flows directly from that which makes

Defendants’ conduct unlawful. These damages consist of having been paid less, having been

forced to accept far less favorable rates and other contract terms, and/or having access to far

fewer patients than they would have but for Defendants’ anticompetitive agreement.
                                                   59
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 62 of 66 PageID #:1




                 COUNT THREE – NEW YORK MONETARY DAMAGES

       175.    Provider Plaintiff Peppy incorporates the allegations set forth in the foregoing

paragraphs as though set forth herein. The claim presented in this Count is presented as an

alternative to the claim advanced in Count Two.

       176.    Provider Plaintiff Peppy brings this claim under Section 4 of the Clayton Act

(15 U.S.C. § 15) for treble damages and interest on behalf of all Delta Dental providers in the

State of New York, not owned or employed by any of the Defendants, that provided dental

goods or services to a Delta Dental insured pursuant to a Delta Dental insurance policy within

the State of New York and within four years of the date of filing of this action.

       177.    As alleged more specifically above, Defendants have engaged in a market

allocation scheme and price-fixing that represent a contract, combination, and conspiracy in

restraint of trade within the meaning of Section 1 and 3 of the Sherman Act (15 U.S.C §§ 1, 3).

       178.    Defendants have agreed to divide and allocate the geographic markets for the

provision of dental insurance into a series of exclusive territories for each of the Plans. By so

doing, Defendants have also conspired to suppress competition and reduce compensation to

dental Providers in violation of Sections 1 and 3 of the Sherman Act. Due to the lack of

competition which results from Defendants’ illegal conduct, providers who choose not to be in-

network have an extremely limited market for the dental services they provide and are

undercompensated for those services. Defendants’ anticompetitive acts are illegal per se under

Section 1 and 3 of the Sherman Act or are subject to a “quick look” rule of reason analysis.

       179.    As a direct and proximate result of Defendants’ continuing violations of Section

1 and 3 of the Sherman Act, Provider Plaintiff Peppy and absent New York statewide damage

class members have suffered and continue to suffer injury and damages of the type that the
                                                  60
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 63 of 66 PageID #:1



federal antitrust laws were designed to prevent. Such injury flows directly from that which

makes Defendants’ conduct unlawful. These damages consist of having been paid less, having

been forced to accept far less favorable rates and other contract terms, and/or having access to

far fewer patients than they would have but for Defendants’ anticompetitive agreement.

              COUNT FOUR – MASSACHUSETTS MONETARY DAMAGES

       180.    Provider Plaintiff Moriarty incorporates the allegations set forth in the foregoing

paragraphs as though set forth herein. The claim presented in this Count is presented as an

alternative to the claim advanced in Count Two.

       181.    Provider Plaintiff Moriarty brings this claim under Section 4 of the Clayton Act

(15 U.S.C. § 15) for treble damages and interest on behalf all Delta Dental Providers in the

State of Massachusetts, not owned or employed by any of the Defendants, that provided dental

goods or services to a Delta Dental insured pursuant to a Delta Dental insurance policy within

the State of Massachusetts and within four years of the date of filing of this action.

       182.    As alleged more specifically above, Defendants have engaged in a market

allocation scheme and price-fixing that represent a contract, combination, and conspiracy in

restraint of trade within the meaning of Section 1 and 3 of the Sherman Act (15 U.S.C §§ 1, 3).

       183.    Defendants have agreed to divide and allocate the geographic markets for the

provision of dental insurance into a series of exclusive territories for each of the Plans. By so

doing, Defendants have also conspired to suppress competition and reduce compensation to

dental Providers in violation of Sections 1 and 3 of the Sherman Act. Due to the lack of

competition which results from Defendants’ illegal conduct, providers who choose not to be in-

network have an extremely limited market for the dental services they provide and are

undercompensated for those services. Defendants’ anticompetitive acts are illegal per se under

Section 1 and 3 of the Sherman Act or are subject to a “quick look” rule of reason analysis.
                                                  61
     Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 64 of 66 PageID #:1



       184.    As a direct and proximate result of Defendants’ continuing violations of Section

1 and 3 of the Sherman Act, Provider Plaintiff Moriarty and absent Massachusetts statewide

damage class members have suffered and continue to suffer injury and damages of the type that

the federal antitrust laws were designed to prevent. Such injury flows directly from that which

makes Defendants’ conduct unlawful. These damages consist of having been paid less, having

been forced to accept far less favorable rates and other contract terms, and/or having access to

far fewer patients than they would have but for Defendants’ anticompetitive agreement.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, on behalf of themselves and the proposed Class of similarly situated

persons and entities, respectfully request that the Court:

               e.      Determine that this action may be maintained as a class action under Rule

                       23 of the Federal Rules of Civil Procedure and appoint Plaintiffs as Class

                       Representatives, and Counsel for Plaintiffs as Class Counsel;

               f.      Adjudge and decree that Defendants have violated Section 1 and 3

                       of the Sherman Act;

               g.      Permanently enjoin Defendants from entering into, or from honoring or

                       enforcing, any agreements that restrict the territories or geographic areas

                       in which any of the Delta Dental Plans may compete;

               h.      Permanently enjoin Defendants from continuing with any price-fixing

                       and to remedy all effects or vestiges of those conspiracies;

               i.      Permanently enjoin Defendants from retaliating against any Plaintiff for

                       participation in the litigation or enforcement of any remedy;

               j.      Require ongoing periodic reporting on compliance by the Defendants,

                       monitoring by the Court, and a process through which class members will

                                                  62
       Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 65 of 66 PageID #:1



                        be represented in any compliance issue at Defendants’ cost, all of which

                        should continue until Defendants show that they have corrected the effects

                        of their illegal conduct;

                k.      Award the Provider Plaintiffs and the Damages Classes treble the amount

                        of damages suffered by Provider Plaintiffs and members of the Damages

                        Classes as proven at trial;

                l.      Award costs and attorneys’ fees to Plaintiffs;

                m.      Award prejudgment interest; and

                n.      Award any such other and further relief as may be just and proper.


                                          JURY DEMAND

        Pursuant to Fed. R. Civ. P. 38(c), Plaintiffs demand a trial by jury on all issues so triable.


Dated: November 26, 2019

                                                       /s/ Robert A. Clifford
                                                       Robert A. Clifford
                                                       Shannon M. McNulty
                                                       Kristofer S. Riddle
                                                       CLIFFORD LAW OFFICES, P.C.
                                                       120 N. LaSalle Street, Suite 3100
                                                       Chicago, Illinois 60602
                                                       (312) 899-9090
                                                       (312) 251-1160 (fax)
                                                       rclifford@cliffordlaw.com
                                                       smm@cliffordlaw.com
                                                       ksr@cliffordlaw.com

                                                       Scott Martin †
                                                       HAUSFELD LLP
                                                       33 Whitehall Street, 14th Floor
                                                       New York, New York 10004
                                                       (646) 357-1100
                                                       (212) 202-4322 (fax)
                                                       smartin@hausfeld.com


†
 Applications for admission pro hac vice will be forthcoming from Hausfeld LLP counsel not admitted
in this District.
                                                      63
Case: 1:19-cv-07808 Document #: 1 Filed: 11/26/19 Page 66 of 66 PageID #:1




                                      Michael P. Lehmann
                                      Megan E. Jones
                                      HAUSFELD LLP
                                      600 Montgomery Street, Suite 3200
                                      San Francisco, California 94111
                                      (415) 633-1908
                                      (415) 633-4980 (fax)
                                      mlehmann@hausfeld.com
                                      mjones@hausfeld.com


                                      Michael D. Hausfeld
                                      Swathi Bojedla
                                      HAUSFELD LLP
                                      1900 K Street, N.W., Suite 650
                                      Washington, D.C. 20006
                                      (202) 540-7200
                                      (202) 540-7201 (fax)
                                      mhausfeld@hausfeld.com
                                      sbojedla@hausfeld.com


                                      Counsel for Plaintiffs




                                    64
